Exhibit 10.1

 

 

 

ASSET PURCHASE AGREEMENT

 

dated as of

 

May 10, 2007

 

among

 

INFOLOGIX, INC.,

 

INFOLOGIX SYSTEMS CORPORATION,

 

AMTSYSTEMS, INC.,

 

and

 

THE SHAREHOLDERS OF
AMTSYSTEMS, INC.

 


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
May 10, 2007 by and among InfoLogix, Inc., a Delaware corporation (“Parent”),
InfoLogix Systems Corporation, a Delaware corporation (“Buyer”), AMTSystems,
Inc., a Connecticut corporation (“Seller”), and the shareholders of Seller
identified on Schedule A to this Agreement (the “Shareholders”).

RECITALS

WHEREAS, Seller is engaged in the business of providing barcode and
radio-frequency identification (RFID) based products and solutions to a variety
of industries including the healthcare, life sciences, and distribution
industries (the “Business”);

WHEREAS, the Shareholders are the record and beneficial owners of all of the
outstanding capital stock of Seller;

WHEREAS, Parent is the record and beneficial owner of all of the outstanding
capital stock of Buyer; and

WHEREAS, the parties desire to provide for the acquisition by Buyer of certain
of the assets of Seller and for certain other matters, all on the terms and
conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants, and agreements contained in this Agreement, the parties,
intending to be legally bound, hereby agree as follows:

AGREEMENT

ARTICLE 1.      DEFINITIONS

1.1           Definitions.  For convenience, this Agreement uses certain defined
terms, the meanings of which are specified or referred to in Schedule 1.1.

ARTICLE 2.      SALE OF ASSETS; PURCHASE PRICE

2.1           Purchase and Sale of Assets.  Subject to the terms of this
Agreement, at the Closing, Seller shall sell, convey, assign, transfer, and
deliver to Buyer, free and clear of any Encumbrances (other than Permitted
Encumbrances), and Buyer shall purchase from Seller, all of Seller’s right,
title, and interest in and to all of the assets, properties, contracts,
instruments, rights, and claims of every kind and description, real, personal
and mixed, tangible and intangible, known and unknown, actual and contingent,
and wherever located, which are then owned, held, or used by Seller in the
conduct of the Business (the “Purchased Assets”).  Without limiting the
foregoing, the Purchased Assets shall include the following as they exist on the
Closing Date and to the extent of Seller’s right, title, and interest therein:

(a)           all Contracts, including all of those Contracts with the vendors
and customers listed on Schedule 2.1(a);

(b)           all tangible personal property of the Business, including all work
in process, parts, furniture, furnishings, office equipment, computer and other
data processing equipment (including installed software), and other equipment
and fixed assets used in or related to the Business and listed on Schedule
2.1(b);

(c)           all data and records related to the Business, including all
enterprise resource planning systems, lists of customers, customer leads,
suppliers, and vendors (each in Excel spreadsheet


--------------------------------------------------------------------------------


format), financial and accounting books and records (in electronic or paper form
as it currently exists), advertising materials, promotional materials, files,
indices, and market research studies, correspondence, and, subject to applicable
Law, copies of all personnel records related to any Transferred Employees;

(d)           all of the intangible rights and property of the Business,
including all Intellectual Property (including the Owned Software listed on
Schedule 2.1(d)), goodwill, and the telephone and telecopy numbers listed on
Schedule 2.1(d));

(e)           all insurance benefits, including rights and proceeds, arising
from or relating to the Purchased Assets or the Assumed Liabilities prior to the
Effective Time, if any;

(f)            all claims against third parties relating to the Purchased
Assets, whether choate or inchoate, known or unknown, contingent or
non-contingent, if any;

(g)           all warranties and guaranties for the benefit of Seller relating
or with respect to the Business and/or the Purchased Assets, if any;

(h)           all Governmental Authorizations and registrations from or with all
Governmental Bodies relating to the Business and/or the Purchased Assets, if
any;

(i)            all rights of Seller relating to claims for refunds and rights to
offset in respect thereof (other than claims for refunds of Taxes arising out of
taxable periods occurring prior to the Closing Date and claims for other
governmental charges relating to any period prior to the Closing Date) relating
or with respect to the Business and/or the Purchased Assets; and

(j)            subject to proration pursuant to Section 2.12, all prepaid
expenses, all advances and deposits made by Seller and all other prepaid items,
credits, and discounts for or toward the purchase of goods, services, and
Inventory relating to the Business which have not as of the Closing Date been
received in full by the Business (collectively, the “Prepaids”).

2.2           Nonassignability.  Notwithstanding anything in this Agreement to
the contrary, if any Contract or Governmental Authorization included in the
Purchased Assets may not be transferred without the consent, approval, or waiver
of a third party (each a “Nonassignable Contract or Authorization”), such
transfer or attempted transfer would constitute a breach thereof or a violation
of any Law, and such Contract is listed on Schedule 2.2, nothing in this
Agreement shall constitute a transfer or attempted transfer thereof.  If such
consent, waiver, or approval is not obtained by the Effective Time, Seller (a)
shall cooperate with Buyer at its request in endeavoring to obtain such consent,
waiver, or approval promptly at no cost to Buyer and (b) if any such consent,
waiver, or approval is unobtainable notwithstanding Seller’s best efforts, shall
cooperate with Buyer in any reasonable arrangement designed to provide for Buyer
the benefits, claims, and rights under any such Nonassignable Contract or
Authorization as if such Nonassignable Contract or Authorization had been duly
assigned to Buyer, including enforcement for the benefit of Buyer of any and all
rights of Seller against any other party thereto.  Buyer shall be responsible
only for the liabilities or obligations arising out of the Nonassignable
Contracts or Authorizations listed on Schedule 2.2 to the extent they are
assigned or transferred to Buyer pursuant to the terms of this Agreement or
Buyer is provided with the benefits, claims, and rights under such Nonassignable
Contracts or Authorizations.

2.3           Excluded Assets.  Notwithstanding anything to the contrary in
Section 2.1 or elsewhere in this Agreement, the following rights, properties,
and assets (the “Excluded Assets”) are not part of the sale and purchase
contemplated in this Agreement and shall remain the property of Seller after the
Effective Time:

(a)           all cash and cash equivalents;

(b)           all accounts receivable of the Business;

2


--------------------------------------------------------------------------------


(c)           all Inventory;

(d)           all rights with respect to any and all assets of the Employee
Plans;

(e)           Seller’s corporate seals, minute books, stock books, Tax records,
and personnel records required by Law to be retained by Seller;

(f)            any claims and rights against third parties to the extent they
relate to Retained Liabilities (except to the extent Buyer shall have incurred
costs and expenses with respect to such claims and rights);

(g)           the intellectual property that is exclusively applicable to
Seller’s horticultural business; and

(h)           the other assets that are related exclusively to Seller’s
horticultural business.

2.4           Assumed Liabilities.  At the Effective Time, Buyer shall assume
and agree to discharge, subject to Section 2.2, all liabilities, expenses, and
obligations to be performed or discharged after the Effective Time pursuant to
the Contracts included in the Purchased Assets (but excluding any liability or
obligation for breach or default which occurred before the Effective Time or to
pay money which accrued before the Effective Time) (collectively, the “Assumed
Liabilities”).

2.5           Retained Liabilities.  Except for the Assumed Liabilities and
notwithstanding any other provision of this Agreement or the Disclosure
Statement and regardless of any disclosures made in this Agreement or otherwise
to Buyer or any Affiliate of Buyer, Buyer shall not assume or in any way be
liable or responsible for any liabilities, expenses, commitments, obligations,
or debts of any type or nature, known or unknown, contingent or otherwise,
whether or not related to the Business or the Purchased Assets (collectively,
the “Retained Liabilities”), including:

(a)           any Environmental Liabilities arising out of or related to the
operation of Seller and the Business, or conditions, events, facts, or
circumstances, first occurring before Effective Time;

(b)           each trade account payable of the Business incurred before the
Effective Time;

(c)           any liability or obligation under any Employee Plan or relating to
payroll (other than accrued and unpaid salaries of Transferred Employees),
vacation and sick leave (other than earned and unused vacation and sick leave of
Transferred Employees), workers’ compensation, unemployment benefits, pension
benefits, employee stock option plans or profit sharing plans (if any), health
care plans or benefits, or any other employee plans or benefits of any kind or
under any other employment, severance, retention, or termination agreement with
any current or former employee of Seller;

(d)           all liabilities for Taxes of any kind (whether or not accrued,
assessed, or currently due and payable);

(e)           any liability or obligation of Seller to distribute to the
Shareholders or otherwise to apply all or any part of the consideration received
under or pursuant to this Agreement;

(f)            any liability or obligation arising out of any Indebtedness of
Seller;

(g)           any liability or obligation which is based on any act or omission
of Seller or any Shareholder occurring on, before, or after the Effective Time;

(h)           any liability or obligation relating to or arising out of any
violations of any Laws or any claims or Proceedings in each case to the extent
they are incurred, associated with or relate to any period

3


--------------------------------------------------------------------------------


prior to the Effective Time, or any other claims or Proceedings relating to or
arising out of an occurrence or event happening before the Effective Time,
including any product liability claim or other tort claim of any nature; and

(i)            any other liability or obligation of Seller or any Shareholder
including any liability directly or indirectly arising out of or relating to the
operation of the Business or ownership of the Purchased Assets before the
Effective Time whether contingent or otherwise, fixed or absolute, known or
unknown, matured or unmatured, present, future, or otherwise.

2.6           Certain Taxes.  Seller or the Shareholders shall be responsible
for the payment of all Taxes that are or may be imposed on Seller or any
Shareholder that are payable or arise as a result of this Agreement, any
transfer pursuant to this Agreement or any other Transaction Document,
notwithstanding the party upon which such Taxes are actually imposed.  Seller
shall furnish to Buyer properly completed exemption certificates for any Taxes
from which Buyer claims to be exempt.

2.7           Purchase Price.  The aggregate consideration under this Agreement
for the Purchased Assets, in addition to the assumption of the Assumed
Liabilities pursuant to Section 2.4, shall be $1,100,000 (the “Purchase Price”)
and shall be satisfied as follows:

(a)           Buyer shall pay $100,000 to Seller at Closing (the “Closing
Payment”).

(b)           Buyer shall pay $500,000 to Seller, including interest thereon of
8% per annum, payable in 72 monthly installments of $8,766.22 on the last day of
each calendar month beginning on June 30, 2007, with the final monthly
installment due and payable on May 31, 2013 (the “Deferred Payment
Obligations”), provided, that the unpaid principal portion of the Deferred
Payment Obligations shall be payable in full upon a Change of Control.

(c)           At Closing, Buyer shall deliver to Seller a stock certificate,
registered in Seller’s name, representing $500,000 payable in common shares (the
“Parent Shares”) of Parent Common Stock, based on the closing price of each
share valued at the average closing price for the ten trading days prior to the
Closing Date.

Buyer’s cash payments pursuant to this Sections 2.7(a) and (b) shall be made by
wire transfer of immediately available funds to an account or accounts
designated by Seller.

2.8           Restricted Stock.

(a)           The issuance of the Parent Shares is intended to be exempt from
registration under Section 4(2) of the Securities Act, and the Parent Shares
shall constitute “restricted securities” under the Securities Act.

(b)           Neither the sale nor the resale of the Parent Shares have been
registered under the Securities Act.  For a two-year period following the
Closing Date (the “Lock-Up Period”), Seller shall not sell, assign, transfer, or
otherwise dispose of, or enter into any contract, option, swap, hedge,
derivative or other arrangement or understanding with respect to the sale,
assignment, pledge, or other disposition of (collectively, “Transfer”) any of
its Parent Shares or any interest therein.  The foregoing restriction has been
expressly agreed to preclude Seller from engaging in any hedging or other
transaction during the Lock-Up Period that is designed to or reasonably expected
to lead to or result in a Transfer of the Parent Shares.  Such prohibited
hedging or other transaction would include any short sale (whether or not
against the box) or any purchase, sale, or grant of any right (including any put
or call option) with respect to the Parent Shares or with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Parent Shares. 
Following the Lock-Up Period, Seller shall not Transfer any of its Parent Shares
unless (i) such sale, transfer, or disposition has been registered under the
Securities Act; or (ii) Seller delivers to Parent a written opinion of counsel
in form and substance satisfactory

4


--------------------------------------------------------------------------------


to Parent and stating that the proposed sale, transfer, or other disposition of
the Parent Shares is exempt from registration under the Securities Act and any
other applicable securities laws.

(c)           Seller acknowledges and agrees that the certificates representing
Parent Shares shall bear the following restrictive legends, and that appropriate
“stop-transfer” instructions shall be given to Parent’s stock transfer agent:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, OR OTHERWISE
TRANSFERRED UNLESS REGISTERED OR QUALIFIED PURSUANT TO THE PROVISIONS OF THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY IS OBTAINED BY THE HOLDER OF THIS CERTIFICATE STATING THAT SUCH
OFFER, SALE, ASSIGNMENT, PLEDGE OR TRANSFER IS EXEMPT FROM SUCH REGISTRATION OR
QUALIFICATION.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A CERTAIN ASSET PURCHASE AGREEMENT DATED AS OF MAY 10, 2007, AS
AMENDED FROM TIME TO TIME, AMONG INFOLOGIX, INC., INFOLOGIX SYSTEMS CORPORATION,
AMTSYSTEMS, INC., AND THE SHAREHOLDERS OF AMTSYSTEMS, INC.  COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.

Within 30 days following the second anniversary of the Closing Date, upon
written request from Seller, Parent shall remove or use reasonable best efforts
to cause to be removed the restrictive legends set forth above and shall issue
to Seller, as applicable, certificates representing Parent Shares without such
legends.

2.9           Allocation of Purchase Price.  The allocation of the Purchase
Price shall be as set forth on Schedule 2.9.  After the Effective Time, to the
extent permitted by applicable Law, the parties shall make consistent use of the
allocation set forth on Schedule 2.9 for all Tax purposes and in all Tax
Returns.  With respect to the Purchased Assets, Buyer shall prepare and deliver
a properly completed IRS Form 8594 reflecting the allocation set forth in the
preceding sentence to Seller within 75 calendar days after the Closing Date to
be filed with the IRS.  In any Proceeding related to the determination of any
Tax, neither Seller nor Buyer shall contend or represent that such allocation is
not a correct allocation.  Seller and Buyer shall give prompt notice to each
other of the commencement of any Tax or reimbursement audit or the assertion of
any proposed deficiency or adjustment by any Governmental Body that challenges
such allocation.

2.10         Time and Place of Closing.  The closing (the “Closing”) of the
Contemplated Transactions shall take place at the offices of Drinker Biddle &
Reath LLP, One Logan Square, 18th and Cherry Streets, Philadelphia, Pennsylvania
19103-6996, commencing at 10:00 A.M., local time, on May 10, 2007 (the “Closing
Date”).  The Closing shall be effective as of 12:00 a.m. on the Closing Date
(the “Effective Time”).

2.11         Closing Deliveries.  In addition to any other documents to be
delivered under other provisions of this Agreement, at the Closing:

(a)                                  Seller shall deliver the following:

5


--------------------------------------------------------------------------------


(i)            a Bill of Sale, Assignment, and Assumption Agreement for all of
the Purchased Assets and the Assumed Liabilities substantially in the form
attached to this Agreement as Exhibit A (the “Bill of Sale”), executed by
Seller;

(ii)           a Sublease for a portion of the real property located at  220
Realty Drive, Cheshire, CT 06410 , Connecticut, in substantially the form
attached to this Agreement as Exhibit B (the “Sublease”), executed by Seller;

(iii)          an employment agreement between Buyer and Todd D. Stewart
substantially in the form attached to this Agreement as Exhibit C (the
“Employment Agreement”), executed by Todd D. Stewart;

(iv)          copies of each Consent and Governmental Authorization identified
in Section 3.3(b) of the Disclosure Statement in form satisfactory to Buyer;

(v)           an opinion of Parrett, Porto, Parese & Colwell, P.C., counsel to
Seller, dated as of the Closing Date, substantially in the form attached to this
Agreement as Exhibit D;

(vi)          a certificate of the secretary of Seller in form and substance
satisfactory to Buyer, dated as of the Closing Date, attaching (A) a copy of the
resolutions duly adopted by the board of directors and shareholders of Seller,
authorizing and approving the execution, delivery, and performance of this
Agreement and the consummation of the Contemplated Transactions, (B) the
certificate of incorporation of Seller and all amendments thereto, certified as
of a recent date by the Secretary of State of the State of Connecticut; and (C)
incumbency, authority, and specimen signatures of each of the officers of Seller
executing this Agreement and any other Seller Transaction Document executed on
behalf of Seller and certifying the authenticity of such signatures;

(vii)         certificates dated not more than five Business Days before the
Closing Date as to the good standing of Seller, certified by the Secretary of
State of the State of Connecticut and each state where Seller is qualified to do
business as a foreign corporation; and

(viii)        each other document, certificate, and instrument of transfer and
assignment as Buyer determines to be necessary, desirable, or appropriate to
effectuate or evidence the Contemplated Transactions.

(b)                                 Buyer shall deliver the following:

(i)            to Seller, the Bill of Sale, executed by Buyer;

(ii)           to Seller, the Sublease, executed by Parent;

(iii)          to Todd D. Stewart, the Employment Agreement, executed by Buyer;

(iv)          to Seller, the Closing Payment;

(v)           to Seller, the certificate representing the Parent Shares;

(vi)          a certificate of the secretary or assistant secretary of each of
Buyer and Parent in form and substance satisfactory to Seller, dated as of the
Closing Date, attaching (A) a copy of the resolutions duly adopted by the board
of directors of each of Buyer and Parent, authorizing and approving the
execution, delivery, and performance of this Agreement and the consummation of
the Contemplated Transactions, (B) the certificate of incorporation of each of
Buyer and Parent and all amendments thereto, each certified as of a recent date
by the Secretary of State of the State of Delaware; and (C) incumbency,
authority, and specimen signatures of each of the officers of Buyer and Parent
executing this Agreement and

6


--------------------------------------------------------------------------------


any other Buyer Transaction Document executed on behalf of Buyer or Parent, as
applicable, and certifying the authenticity of such signatures; and

(vii)         certificates dated not more than five Business Days before the
Closing Date as to the good standing of each of Buyer and Parent, certified by
the Secretary of State of the State of Delaware.

2.12         Prorations.  Seller and Buyer shall prorate all Prepaids, including
any utility charges and all other similar customary adjustments, Taxes and
assessments levied against the Purchased Assets, between Seller and Buyer with
Seller being responsible for all such expenses attributable to periods prior to
the Effective Time and Buyer being responsible for all expenses attributable to
periods on or after the Effective Time.  With respect to any amounts that have
not yet been billed or otherwise determined, Seller and Buyer shall prorate such
amounts based on the most recent ascertainable bill, based on when such
Prepaids, Taxes, and assessments are due and payable.

ARTICLE 3.      REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Disclosure Statement, Seller and Shareholders,
jointly and severally, hereby represent and warrant to Buyer and Parent as
follows (unless otherwise stated in the applicable representation and warranty,
such representation and warranty is made only as of the Effective Time):

3.1           Organization and Good Standing.  Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Connecticut and has all necessary corporate power and authority to carry on its
business as presently conducted and as contemplated to be conducted, and to own,
lease, and use the assets (including the Purchased Assets) that it owns, leases,
and uses.  Seller is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each other jurisdiction in which the
character of the properties or assets owned, leased, or used by it (including
the Purchased Assets) or the nature of the activities conducted by it make such
qualification necessary.  Section 3.1 of the Disclosure Statement identifies
each jurisdiction in which Seller is qualified to do business.

3.2           Power and Authorization.  Seller has full legal right, corporate
power, and authority to enter into, execute, and perform this Agreement and all
other agreements, certificates, instruments, and other documents required to be
entered into by Seller in connection with this Agreement (the “Seller
Transaction Documents”), to consummate the Contemplated Transactions, and to
otherwise perform its obligations under this Agreement and the other Seller
Transaction Documents.  The execution, delivery, and performance by Seller of
this Agreement and the other Seller Transaction Documents and the consummation
of the Contemplated Transactions have been duly authorized by all necessary
corporate and shareholder action.  This Agreement and the other Seller
Transaction Documents have been duly and validly executed and delivered by
Seller and constitute its legal, valid, and binding obligations, enforceable
against it in accordance with their respective terms, subject to bankruptcy,
insolvency, and other similar Laws affecting creditors’ rights generally.

3.3           Conflicts; Consents and Approvals.

(a)           The execution, delivery, and performance of this Agreement and the
other Seller Transaction Documents, and the consummation of the Contemplated
Transactions by Seller do not and will not (in each case, with or without the
giving of notice or the passage of time), directly or indirectly:

(i)            violate or conflict with the certificate of incorporation or
bylaws of Seller or in any material respect any Laws to which Seller (or any of
the Purchased Assets) is subject;

(ii)           violate or conflict with, result in a breach of any provision of,
or constitute a default, or otherwise cause any loss of benefit under any
Contract or other obligation to which Seller is a party or by which it or any of
the Purchased Assets are bound, or give to others any rights (including rights
of

7


--------------------------------------------------------------------------------


termination, foreclosure, cancellation, or acceleration), in or with respect to
any of the Purchased Assets, or the Business;

(iii)          give any Governmental Body or other Person the right to challenge
this Agreement or any of the Contemplated Transactions or to exercise any remedy
or obtain any relief under any Law to which Seller may be subject; or

(iv)          result in, require, or permit the creation or imposition of any
Encumbrance upon or with respect to any of the Purchased Assets.

(b)           Section 3.3(b) of the Disclosure Statement describes each Consent
of or registration, notification, filing, and/or declaration with, any
Governmental Body, creditor, lessor, and other Person required to be given or
obtained by Seller in connection with the execution, delivery, and performance
of this Agreement and the other Seller Transaction Documents or any of the
Contemplated Transactions or to transfer the Purchased Assets free and clear of
any Encumbrances (other than Permitted Encumbrances).  All Consents and all
registrations, notifications, filings, and declarations with any Governmental
Body, creditor, lessor, or other Person identified in Section 3.3(b) of the
Disclosure Statement have been obtained as of the date of this Agreement, and
true, complete, and correct copies thereof have been delivered to Buyer before
the date of this Agreement.  Seller has not received any request from any
Governmental Body for information with respect to the Contemplated Transactions.

3.4           Capitalization.

(a)           The authorized capital stock of Seller consists of 5,000 shares of
common stock, no par value per share.  Schedule A sets forth a complete and
accurate capitalization table of Seller as of the date of this Agreement, which
capitalization table sets forth the names of all holders of all of the issued
and outstanding capital stock of Seller (the “AMT Shares”).  The AMT Shares
constitute all of the issued and outstanding equity interests of Seller.  The
AMT Shares have been duly authorized, are validly issued, fully paid, and
nonassessable and have been issued in compliance with all applicable Laws.

(b)           There are no options, warrants, conversion privileges, preemptive
rights, rights of first refusal, or other rights (or agreements for any such
rights) outstanding to purchase or otherwise obtain from Seller any of its
securities, nor are there any commitments to issue or execute any such options,
warrants, conversion privileges, preemptive rights, rights of first refusal, or
other rights.

3.5           Subsidiaries and Investments.  The Business is and always has been
conducted solely by and through Seller and no other Person or subsidiary. 
Seller has no predecessors.  Seller does not directly or indirectly own,
control, or have any investment or other interest in any Person.  Seller has not
agreed, contingently or otherwise, to share any profits, losses, costs, or
liabilities, or to indemnify any Person or to guaranty the obligations of any
Person.  Seller has not conducted the Business under any name (i.e., “trading”
or “doing business as”) other than AMTSystems, Inc. and Asset Management
Technologies, Inc.

3.6           Compliance with Laws; Authorizations.

(a)           Seller is, and has been at all times during the past three years,
in compliance in all material respects with all applicable Laws and all
Governmental Authorizations; and Seller has no basis to expect, and has not
received during the last three years, any notice, order, or other communication
from any Governmental Body or any other Person of any alleged, actual, or
potential violation of or failure to comply with any Law in any material
respect.  Seller currently has no Governmental Authorizations and no
Governmental Authorizations are required for the operation of the Business as
currently conducted, and as conducted during the last three years, or to own,
lease, and use the Purchased Assets in the manner in which they are currently
owned, leased, and used.

8


--------------------------------------------------------------------------------


(b)           Neither Seller, any Shareholder, any officer, director, employee,
or agent of Seller, or to the Knowledge of Seller, any other Person acting on
Seller’s behalf, has directly or indirectly (i) made any (A) illegal
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
illegal payment to any Person, private or public, regardless of form, whether in
money, property, or services (1) to obtain favorable treatment in securing or
maintaining business; (2) to obtain any Governmental Authorization; or (3) to
obtain or maintain any other special concessions or treatment for or in respect
of Seller in violation of any Law, or (B) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
that, if not continued, would reasonably be expected to adversely affect Seller
or the Business in any material respect; or (ii) established or maintained any
fund or asset that has not been recorded in the books and records of Seller.

3.7           Litigation.  During the last five years there have not been, nor
are there currently pending, or to the Knowledge of Seller, threatened, any
Proceedings (a) involving or affecting Seller, the Purchased Assets, or the
Business, or Seller’s directors, officers, or shareholders in their capacities
as such, or (b) that question any of the Contemplated Transactions or the
validity of this Agreement or any of the other Seller Transaction Documents or
which, if adversely determined, would have a material adverse effect upon the
ability of Seller to enter into or perform its obligations under this Agreement
or any of the other Seller Transaction Documents; and no pending Proceeding, if
determined adversely, would either individually or in the aggregate have a
Material Adverse Effect on Seller or the Business.  To the Knowledge of Seller
and Shareholders, no such Proceeding is presently threatened or contemplated and
there are no facts which could reasonably serve as a basis for any such
Proceeding.  There are no unsatisfied judgments, penalties, or awards against or
affecting Seller, any of the Purchased Assets, or the Business.  During the last
five years, no claims have been made under Seller’s general liability insurance
or worker’s compensation policies.

3.8           Financial Statements and Related Matters.

(a)           Seller has delivered to Buyer the compiled balance sheets of the
Business as at September 30, 2006, 2005, and 2004, and the balance sheet of the
Business as at March 31, 2007 (the “Interim Balance Sheet”) (collectively, the
“Balance Sheets”), the related compiled statements of income for the years ended
September 30, 2006, 2005, and 2004, and the related statements of income for the
six month period ended March 31, 2007 (the “Financial Statements”).  The
Financial Statements accurately and fairly reflect the business, assets,
liabilities, financial condition, cash flow, and results of operations of the
Business as at the respective dates thereof and for the periods therein referred
to.  Each of the Financial Statements has been prepared in accordance with GAAP
subject, in the case of the interim Financial Statements, to normal recurring
adjustments.

(b)           The Balance Sheets reflect all liabilities of the Business,
whether absolute, accrued,  or contingent, as of the respective dates thereof of
the type required to be reflected or disclosed in a balance sheet (or the notes
thereto) prepared in accordance with GAAP.  The Business has no liabilities or
obligations of any nature, absolute, accrued, or contingent, matured or
unmatured, known or unknown, including any capital lease obligations, Tax
liabilities, tort claims, or other litigation that are not reflected on the
Interim Balance Sheet, other than current liabilities incurred since the date
thereof in the Ordinary Course of Business and which are neither material in
amount nor inconsistent with any of the representations and warranties contained
in this Agreement.  There is no basis for the assertion against the Business of
any liability (other than current liabilities referred to above) not fully
reflected or reserved against in the Balance Sheets.

(c)           The Balance Sheets do not reflect any reserves or other provisions
regarding anticipated liabilities, losses, and expenses of the Business as of
the respective dates thereof, including those with respect to income and other
Taxes, warranty claims, bad debts, unsaleable inventories, salaries, vacation
pay, and plans and programs (including medical and other benefits programs) for
the benefit of present and former employees.

3.9           Product Design; Warranties.  (a) Seller has not made any express
warranties or guaranties or other similar undertaking to third parties with
respect to any products created, manufactured, sold, distributed,

9


--------------------------------------------------------------------------------


or licensed, or any services rendered, by the Business; (b) each outstanding
warranty specifically excludes consequential damages and damages for personal
injury, and there are no claims pending or threatened in which consequential
damages or damages for personal injury have been or are threatened to be claimed
against the Business; (c) there is no warranty (express or implied) outstanding
with respect to any such products or services other than any such implied by law
pursuant to Sections 2-312 and 2-314 of the Uniform Commercial Code; (d) Seller
has no Knowledge of any design, manufacturing, or other defects, latent or
otherwise, with respect to any such products; (e) there is no recall (voluntary
or otherwise) of any of Seller’s products related to the Business pending or any
other action under consideration by Seller or, to the Knowledge of Seller, any
Governmental Body that might result in such a recall of all or a part of any of
Seller’s products related to the Business; and (f) Seller has not modified or
expanded its warranty obligation to any customer of the Business beyond that set
forth in Seller’s standard warranties or extended any warranty or guaranty other
than in writing, or rendered services or made payments not required by a
warranty as a matter of policy or customer relations.

3.10         Ownership of the Assets; Personal Property.  Seller owns and has
good, valid, and marketable title to each and all of the Purchased Assets, free
and clear of any Encumbrances (in each case, other than Permitted
Encumbrances).  There are no agreements affecting the right of Seller to convey
the Purchased Assets to Buyer or any other right of Seller with respect to the
Purchased Assets, and Seller has the absolute right, authority, power, and
capacity to sell, assign, and transfer the Purchased Assets to Buyer free and
clear of any Encumbrance (other than Permitted Encumbrances).  Upon execution
and delivery of the Bill of Sale to Buyer, Buyer will acquire good, valid, and
marketable title to the Purchased Assets, free and clear of any Encumbrances
(other than Permitted Encumbrances).  The tangible Purchased Assets are in good
working condition and repair, subject to normal wear and tear, and the Purchased
Assets constitute all of the material assets that are necessary for the conduct
of the Business as it has been conducted by Seller before and as of date of this
Agreement.  All of the Purchased Assets and all properties and assets (other
than Real Property) leased by Seller and used in the Business are in the
possession of and under the control of Seller.  All such properties and assets
are located at Cheshire, Connecticut.  No Purchased Asset has been purchased or
otherwise acquired by Seller from any Affiliate of Seller in anticipation of the
Contemplated Transactions.  No asset or property with respect to the Business is
owned or leased by any Person other than Seller, except those assets leased by
Seller pursuant to the Contracts described in Section 3.12 of the Disclosure
Statement.

3.11         Real Property.

(a)           Seller does not own and has never owned or had an ownership
interest in any real property.  Section 3.11(a) of the Disclosure Statement
describes the real property currently used by Seller in the conduct of the
Business (the “Real Property”), a complete and accurate description of the lease
relating thereto, including any amendments thereto (the “Lease”), the identity
of the lessor thereunder, and whether or not such lessor is an Affiliate. 
Seller has delivered to Buyer a true, correct, and complete copy of the Lease. 
The Lease constitutes the entire agreement to which Seller is a party with
respect to the Real Property demised pursuant thereto.  The Lease is in full
force and effect and is valid, binding, and enforceable against the parties
thereto in accordance with its respective terms.  No event or condition that
exists with or without the passage of time or the giving of notice, would
constitute a material default or breach by Seller or, to the Knowledge of
Seller, the lessor of the Lease and no material breach or default on the part of
Seller or, to the Knowledge of Seller, the lessor currently exists under the
Lease.  Seller is not a party to any other lease or any sublease or other use or
occupancy agreement pursuant to which Seller derives its right to use any Real
Property in the Conduct of the Business.

(b)           Seller owns all right, title, and interest in all leasehold
estates and other rights purposed to be granted to it by the Lease, in each
case, free and clear of all Encumbrances (other than Permitted Encumbrances). 
To the Knowledge of Seller, all of the buildings and structures to the extent of
the Real Property are structurally sound with no material defects, are in good
operating condition in all material respects and in a state of good maintenance,
and Seller has adequate rights of ingress and egress for the operation of the
Business in the Ordinary Course of Business consistent with past practice.  No
condemnation

10


--------------------------------------------------------------------------------


or eminent domain Proceeding is pending or, to the Knowledge of Seller,
threatened with respect to the Real Property.

3.12         List of Properties, Authorizations, Contracts, etc.  Section 3.12
of the Disclosure Statement identifies the following:

(a)           each vehicle, item of machinery, equipment, tools, and other
tangible asset (other than any Excluded Assets) used in the Business and the
location thereof;

(b)           each vehicle, item of machinery, equipment, tools, and other
tangible asset (other than any Excluded Assets) leased to or by Seller with
respect to the Business together with the location of such asset, the identities
of the lessor and lessee, the annual rental, and unexpired term of the lease;

(c)           each existing Contract or other commitment not completely
performed which involves the performance of services or delivery of products or
solutions by or to the Business;

(d)           each form of Contract used by the Business as a standard form in
the Ordinary Course of Business;

(e)           each evidence of Indebtedness of Seller;

(f)            each Encumbrance of any nature relating to or affecting any of
the Purchased Assets or the Real Property and all pledge, security, guaranty,
and other agreements relating thereto;

(g)           each deferred compensation, severance, or other plan, arrangement
or agreement with or for the benefit of any current or former directors,
officers, employees, shareholders, or consultants of Seller;

(h)           each management service, sales agency, sales representative,
distributorship, or other similar Contract;

(i)            each Contract for the future purchase of fixed assets or the
future purchase of materials, supplies, or equipment (including any Contract
relating to capital expenditures or leasehold improvements);

(j)            each Contract which restricts or purports to restrict any
business activities or freedom of the Business (or, to the Knowledge of Seller,
any of its officers or other employees) to engage in any business or to compete
with any Person;

(k)           each Contract pursuant to which Seller has agreed, contingently or
otherwise, to share any profits, losses, costs, or liabilities, or to indemnify
any Person or to guaranty the obligations of any Person; and

(l)            each other Contract which is material to the business, operation,
financial condition, or prospects of the Business or which imposes material
obligations or restrictions on Seller or the Business.

Seller has furnished to Buyer true and complete copies of each Contract, plan,
and other document required to be identified in Section 3.12 of the Disclosure
Statement.

3.13         Contracts.  Each Contract listed in Section 3.12 of the Disclosure
Statement was made in the Ordinary Course of Business, is in full force and
effect, and is valid, binding, and enforceable against the parties thereto in
accordance with its terms.  Seller and, to the Knowledge of Seller, each other
party thereto have performed in all material respects, all obligations required
to be performed by it under each such

11


--------------------------------------------------------------------------------


Contract and no condition exists or event has occurred which with the giving of
notice or the passage of time would constitute a default or a basis for delay or
non-performance by Seller or, to the Knowledge of Seller, by any other party
thereto.  Each other party to each such Contract has consented or been given
sufficient notice (where such consent or notice is necessary) that the same
shall remain in full force and effect following the Closing.

3.14         Insurance.

(a)           Section 3.14 of the Disclosure Statement identifies each policy
and binder of insurance owned by, or maintained for the benefit of, or
respecting which any premiums are paid directly or indirectly by Seller or on
behalf of the Business.  All such insurance policies are (i) sufficient for
compliance with all requirements of applicable Laws and each Contract; (ii)
provide insurance coverage against all risks customarily insured against by a
Person or entity carrying on the same or similar business as the Business; (iii)
provide reasonable coverage for all normal risks incident to Seller’s assets,
properties, and business operations related to the Business; and (iv) will not
be affected by, terminate, or lapse by reason of the Contemplated Transactions.

(b)           Seller has not received (i) any notice of cancellation of any
policy or binder of insurance required to be identified in Section 3.14 of the
Disclosure Statement or refusal of coverage thereunder; (ii) any notice that any
issuer of such policy or binder of insurance has filed for protection under
applicable bankruptcy or insolvency Laws or is otherwise in the process of
liquidating or has been liquidated; or (iii) any other indication that any such
policy or binder of insurance may no longer be in full force or effect or that
the issuer of any such policy or binder of insurance may be unwilling or unable
to perform its obligations thereunder.

3.15         Intellectual Property.

(a)           As used in this Agreement, the term “Intellectual Property”
means:  (i) all fictitious business names, trade names, trade dress, registered
and unregistered trademarks, service marks, logos, and other indications of
origin, and all domain names and corporate names, including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith in any jurisdiction; (ii) all patents, patent applications,
and inventions and discoveries whether patentable or unpatentable and whether or
not reduced to practice, all improvements thereto, and all patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof; (iii) all registered and material unregistered copyrights and works of
authorship (whether copyrightable or not), and all applications, registrations,
and renewals in connection therewith in any jurisdiction; (iv) all computer
software (including data, databases and related documentation), computer
applications software, owned or licensed (other than commercially available
software which may be readily purchased), or specific, unique-to-the-business
usage (e.g., order processing, manufacturing, process control, shipping, etc.)
and computer operating, security or programming software, including all source
codes and supporting tools, libraries, and other elements necessary to create
fully executable applications and to maintain, update, and support such software
as required by the Business as currently conducted; (v) all know-how, trade
secrets, confidential information, customer lists, technical information,
manufacturing processes, data, database process technology, proprietary
formulae, plans, drawings, and blue prints (collectively, “Trade Secrets”), in
each case owned, used, or licensed by Seller in the conduct of the Business;
(vi) all other intellectual property and/or proprietary rights; (vii) all copies
and tangible embodiments thereof (in whatever form or medium); and (viii) all
causes of action for infringement, misappropriation or dilution of any of the
foregoing.  Section 3.15 of the Disclosure Statement describes all Intellectual
Property (other than commercially available computer software programs licensed
non-exclusively under a “shrink wrap” or “off the shelf” or similar
non-negotiated software license agreement) and identifies each license or other
Contract relating thereto.  The Intellectual Property is sufficient for the
conduct of the Business as presently conducted and no license or rights under
any other intellectual property is necessary for the conduct of the Business as
presently conducted by Seller.

12


--------------------------------------------------------------------------------


(b)           Section 3.15(b) of the Disclosure Statement sets forth a true,
complete and correct list of all items of software that are (i) owned by Seller,
and (ii) used or useful in the conduct of the Business as presently conducted
(the “Owned Software”).  The Owned Software includes all earlier or predecessor
versions of any of such software (whether or not released, distributed, or
untested) if and to the extent that such can be identified.  The Owned Software
does not contain any portion that is or has been licensed under an open source
license.  Notwithstanding the foregoing, the Owned Software is compliant with
any and all open source licenses that Seller has entered.  Further, the non-open
source portion(s) of the Owned Software maintain(s) proprietary status and is
not subject to open source status.  Seller is the sole owner, with good and
valid title, of the Owned Software and all patents, trademark registrations,
trade secrets, and copyright registrations (if any) that are part of the Owned
Software.

(c)           Seller owns or has duly licensed all of the Intellectual Property
free and clear of all Encumbrances and Seller has all necessary power and
authority to sell, transfer, and assign to Buyer the Intellectual Property, free
and clear of all Encumbrances.  Upon the consummation of the Contemplated
Transactions, the rights of Buyer in and to the Intellectual Property acquired
by it under this Agreement will not be limited or otherwise affected by reason
of any of the Contemplated Transactions.  All patents, trademark registrations,
and copyright registrations that are part of the Intellectual Property are in
good standing, have been validly prosecuted or issued, duly maintained, are
subsisting, and are in full force and effect.  Seller has the valid and legal
right or license to use any Intellectual Property currently used by it in the
conduct of the Business, free and clear of all Encumbrances.  Seller has not
granted or licensed to any Person any rights with respect to any Intellectual
Property and no other Person has any rights in or to any of the Intellectual
Property (including any rights to market or distribute any of the Intellectual
Property).

(d)           Seller has taken all reasonable precautions to preserve and
document its Trade Secrets and to protect the secrecy, confidentiality, and
value of such Trade Secrets.  The documentation relating to each Trade Secret is
current and sufficient in detail and content to identify and explain it and to
allow its full and proper use without reliance on the knowledge or memory of any
individual.  Each current employee of Seller has entered into written agreements
requiring such employee to maintain confidential all information related to the
Intellectual Property.

(e)           The use of the Intellectual Property by Seller does not, to the
Knowledge of Seller, conflict with, infringe upon, misappropriate, violate, or
interfere with any intellectual property right or asset of any other Person and
there are no allegations relating thereto.  There have been no claims made, and
neither Seller nor any Shareholder has received any notice of a claim or
otherwise knows that any of the Intellectual Property is invalid or conflicts
with the asserted rights of any other Person or has not been used or enforced or
has failed to be used or enforced in a manner that would result in the
abandonment, cancellation, or unenforceability of any of the Intellectual
Property.  To the Knowledge of Seller, the products made and the services
provided as part of the Business do not infringe upon any intellectual property
rights of any Person.

(f)            Each item of Intellectual Property is valid and enforceable and
there are, to the Knowledge of Seller, no infringements of the Seller’s rights
in and to the Intellectual Property by any Person.  Seller has not entered into
any consent, indemnification, forbearance to sue or settlement agreement with
any Person relating to any item of Intellectual Property or relating to any
intellectual property rights or proprietary rights of any Person.  The rights to
develop, make, license, use, have sold, have made, perform, copy, make
derivative works of, sell, distribute, modify and exploit Intellectual Property
held by Seller immediately prior to the Effective Time will not adversely change
or diminish as a result of the Contemplated Transactions.

(g)           All employees of Seller and other Persons involved with the
development, implementation, use, or marketing of any Intellectual Property have
entered into written agreements assigning to Seller all rights to inventions,
improvements, discoveries, or information relating thereto, and are duly
obligated to assist Seller or Seller’s assignee(s) in obtaining protection for
such inventions, improvements, and discoveries for a period of time following
the consummation of the Contemplated Transactions, and no employee or former
employee of Seller, or any other Person, owns or has any proprietary, financial
or other interest, direct or indirect, in whole or in part, in any such
Intellectual Property.  Seller is and has been in

13


--------------------------------------------------------------------------------


material compliance with all applicable statutes, regulations, and rules of any
jurisdiction, relating to the export and sale of computer software and
technology, including U.S. Export Administration Regulations.

(h)           Section 3.15(h) of the Disclosure Statement lists all material
agreements that are still in effect by which Seller has granted or obtained any
right to use or practice any rights under any Intellectual Property (other than
under commercially available off the shelf licensed software), as licensee or
licensor thereunder, including license agreements, settlement agreements, and
covenants not to sue (collectively, the “IP License Agreements”).  Each IP
License Agreement is binding and in full force and effect and will continue to
be binding and in full force and effect immediately following the consummation
of the Contemplated Transactions.

3.16         Customers and Suppliers.  Section 3.16 of the Disclosure Statement
lists:  (i) the 30 customers of the Business to whom Seller made the most sales
during 2005, 2006, and during 2007 through March 31, 2007 and the aggregate
revenues attributable to each in each such period, and (ii) the 30 suppliers and
vendors of the Business from whom Seller made the most purchases during 2005,
2006, and during 2007 through March 31, 2007 and the aggregate expenditures
attributable to each in each such period.  Seller is not aware of any intention
on the part of any such customer, supplier, or vendor, whether or not in
connection with the Contemplated Transactions, to terminate or materially reduce
the amount of business done with Seller.  There are no and since January 1, 2005
there have not been any material disputes or controversies between Seller and
any customer, supplier, or vendor of the Business, or any other Person regarding
the quality, merchantability, or safety of, or involving a claim of breach of
warranty which has not been fully resolved with respect to, or defect in, any
product purchased, designed, manufactured, or sold by Seller with respect to the
Business.  Seller enjoys good working relationships under all arrangements and
agreements with the customers, suppliers, and vendors of the Business. 
Alternative sources of supply, on substantially similar terms and conditions,
exist for all material goods or services purchased by or supplied to Seller with
respect to the Business.

3.17         Taxes.

(a)           All federal, state, local, and foreign returns and reports
relating to Taxes, or extensions relating thereto, required to be filed on or
before the Closing Date by or with respect to Seller have been timely and
properly filed, and all such returns and reports are true, correct, and complete
in all respects.

(b)           All Taxes due with respect to taxable periods ending on or before,
and the portion of any interim period up to, the date of this Agreement have
been fully and timely paid or, in the case of Taxes not yet due, fully provided
for on the Interim Balance Sheet or, in the case of Taxes accruing after the
date of such financial statement, on the books of account of the Business. 
There are no Encumbrances relating to Taxes existing, threatened (to the
Knowledge of Seller), or pending with respect to any Purchased Asset.  No claim
has been raised by any taxing authority in a jurisdiction where Seller does not
file Tax Returns that Seller is or may be subject to Tax in that jurisdiction.

(c)           To the Knowledge of Seller, no issues have been raised with any
representative or employee of Seller by the IRS or any other taxing authority in
connection with any of the Tax Returns referred to in Section 3.17(a) and no
waivers of statutes of limitations have been given or requested with respect to
any such Tax Returns or with respect to any Taxes.

(d)           Section 3.17(d) of the Disclosure Statement identifies all
federal, state, local and foreign Tax Returns of or with respect to Seller which
have been examined since December 31, 2001, or which are currently under
examination, by the IRS or by other taxing authorities, or with respect to which
the applicable statute of limitations (including all extensions and tolling
periods) has not yet run.  All deficiencies asserted or assessments made as a
result of such examinations have been fully paid, and there are no other unpaid
deficiencies asserted or assessments made by any taxing authority against
Seller.

14


--------------------------------------------------------------------------------


(e)           Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any current or
former employees, independent contractors, or other third parties.

(f)            Seller is not a party to any Tax allocation or sharing agreement
and Seller is not obligated to indemnify any other Person for Taxes pursuant to
any agreement or Law.

(g)           Seller has always been a corporation that meets the requirements
for and has made a proper election to be taxed under Subchapter S of the IRC for
federal and state Tax purposes.

3.18         Employee Benefits.

(a)           Section 3.18 of the Disclosure Statement lists all of the Employee
Plans of Seller.  There is no other entity required to be aggregated with Seller
under Section 414(b), 414(c), 414(m), or 414(o) of the IRC and the regulations
thereunder (“ERISA Affiliate”).

(b)           With respect to each Employee Plan required to be listed in
Section 3.18 of the Disclosure Statement (i) such Employee Plan has been
administered in all material respects in accordance with its terms, and is in
compliance with the applicable provisions of ERISA, the IRC, and all other
applicable Laws; and (ii) full and timely payment has been made of all amounts
that are required under the terms of such Employee Plan to be paid as
contributions with respect to all periods prior to and including the last day of
the most recent fiscal year of such Employee Plan ended on or before the Closing
Date.  Each Employee Plan which is intended to be “qualified” within the meaning
of Section 401(a) of the IRC is and has from its inception been so qualified and
the IRS has issued each such plan a favorable determination letter or advisory
letter which is effective with respect to the plan as most recently amended
covering all of the provisions applicable to the Employee Plan for which
determination letters are currently available that the Employee Plan is so
qualified.  No statement, either written or oral, has been made by Seller or, to
the Knowledge of Seller, any representative thereof to any Person with regard to
any Employee Plan or other benefit obligation that was not in accordance with
the plan or other benefit obligation and that could have an adverse consequence
to Seller or the Business.  Seller is not bound by any collective bargaining
agreement or any other agreement or legally binding arrangement to maintain,
with respect to any employee, any Employee Plan.  Neither the Seller nor any
ERISA Affiliate have any liability or potential liability under Title IV of
ERISA, including with respect a “multiemployer plan” as defined in Section 3(37)
of ERISA and has not incurred any liability under Section 4201 of ERISA for any
complete or partial withdrawal from any multiemployer plan and has not assumed
any liability incurred by any prior owner of any of its assets or ERISA
Affiliates.

(c)           The consummation of the Contemplated Transactions will not, alone
or together with any other event, (i) entitle any Person to severance pay,
unemployment compensation, or any other similar payment; (ii) accelerate the
time of payment or vesting, or increase the amount of compensation due to any
such Person; (iii) result in any liability under Title IV of ERISA or otherwise;
or (iv) result in or satisfy a condition to the payment of compensation that
would, in combination with any other payment, result in an “excess parachute
payment” within the meaning of Section 280G of the IRC.

(d)           No written or oral representations by Seller or any representative
thereof have been made to any current or former employee of Seller or any ERISA
Affiliate promising or guaranteeing any current or former employer payment or
funding for the continuation of medical, dental, life, or disability coverage
for any period of time beyond the end of the current plan year (except to the
extent of coverage required under COBRA).  No written or oral representations by
Seller or any representative thereof have been made to any current or former
employee of Seller concerning the employee benefits of Buyer inconsistent with
the terms of this Agreement.

3.19         Labor Matters.  No employee of Seller is represented by any union
or other collective bargaining representative.  To the Knowledge of Seller, no
union or other collective bargaining representatives have attempted to organize
any employee of Seller during the past three years.  There has not been and
there is

15


--------------------------------------------------------------------------------


not currently pending any labor Proceeding in respect of the grievance of any
employee, any application, charge, or complaint filed by any employee or union
with the National Labor Relations Board or any comparable state or local agency,
any strike, slowdown, picketing, or work stoppage by any employees of Seller,
any lockout of any such employees, or any labor trouble or other labor related
controversy, occurrence, or condition.  Seller has not during the past three
years been cited for any material violation of Occupational Safety and Health
Act of 1970, 29 U.S.C. sec. 651 et seq. (“OSHA”), any regulation promulgated
pursuant to OSHA, or any other Law establishing standards of workplace health or
safety, or paid any fines or penalties with respect to any such citation.

3.20         Management, Employees and Others.

(a)           Section 3.20(a) of the Disclosure Statement sets forth the number
of employees of Seller and the following information for each Business Employee
and for each consultant, agent, and independent contractor regularly retained by
Seller in connection with the Business (including each such Person on leave or
layoff status): (i) name and job title; (ii) current annual rate of compensation
(identifying bonuses separately) and any change in compensation since December
31, 2006; (iii) vacation accrued; (iv) service credited for purposes of vesting
and eligibility to participate in any employee benefit plans (as defined in
Section 3(3) of ERISA); and (v) any automobile leased or owned by Seller
primarily for use by any of the foregoing Persons.  Seller has entered into
binding non-competition agreements with each Business Employee, copies of which
have been previously provided to Buyer.

(b)           To the Knowledge of Seller, no Business Employee is a party to, or
is otherwise bound by, any agreement or arrangement (including any
confidentiality, employment, non-competition, or proprietary rights agreement),
with any Person that may affect: (i) the performance of his or her duties; (ii)
the ability of Seller to conduct its business before the Effective Time; (iii)
the ability of Buyer to conduct the Business after the Effective Time; or (iv)
his or her freedom to engage in the Business.

(c)           There are no employment, non-competition, severance, change of
control, consulting, agency, and representative agreement or arrangement to
which Seller is a party or is otherwise bound, including any agreements and
commitments relating to wages, hours, or other terms or conditions of employment
(other than unwritten employment arrangements terminable at will without payment
of any contractual severance or other amount).  All employees of Seller are
“employees at will.”  Seller has not made any commitments to any current or
former shareholder, director, officer, employee, independent contractor,
consultant, or agent of Seller respecting any possible employment or pay
increases by Buyer following the Effective Time inconsistent with the terms of
this Agreement.  There are no retired or former employees of Seller or
dependents of any such retired or former employees who are receiving, or are
entitled to receive in the future, any benefits from Seller (other than pursuant
to COBRA).  Since December 31, 2006, Seller has not terminated, laid off, or
dismissed any of its employees who had been employed by Seller for more than 30
days and no such employees have terminated their employment with Seller.  Seller
has complied with all Laws related to the employment of employees, including
those relating to hours, wages, immigration, equal employment opportunity,
employment discrimination, and employee safety.  Seller has not violated the
WARN Act, or any similar state or local Law.

3.21         Affiliate Agreements.  There are no Contracts or understandings
between Seller and any Affiliate of Seller or any Shareholder.  No Affiliate of
Seller (including any Shareholder) or Affiliate of any Shareholder owns, or
since December 31, 2001 has, directly or indirectly (a) had any interest in any
property or services sold to or to be sold to or purchased by or otherwise used
in or pertaining to the Business; (b) owned any interest in any Person which is
a competitor, supplier, vendor, or customer of the Business; (c) had business
dealings, or a material financial interest in any transaction with Seller, other
than business dealings; or (iv) engaged in competition with Seller with respect
to any line of the products or services of Seller, except for passive ownership
of less than five percent of the outstanding capital stock of any business that
is publicly traded on any recognized exchange or in the over-the-counter market
that is in competition with any part of the Business.

16


--------------------------------------------------------------------------------


3.22         Environmental Matters.

(a)           The Seller is, and has been at all times during the past five
years, in compliance with, and maintains all permits and Governmental
Authorizations required for the conduct of the Business under, all applicable
Environmental Laws.  Seller has not caused, arranged or allowed, or contracted
with any party for, the transportation, treatment, storage, or disposal or
release of any Hazardous Substance, and there are no conditions on, about,
beneath, or arising from the Real Property which may (i) give rise to liability,
a restriction, or the imposition of a statutory lien under any Environmental
Law; or (ii) require Response, Removal, or Remedial Action or any other action
including, investigation, reporting, monitoring, cleanup, or contribution.

(b)           Seller has not received any notification, and is not otherwise
aware of, any release or threat of release of any Hazardous Substance with
respect to any property or location that relates, directly or indirectly, to
Seller or the Business, including the Real Property or any real property
formerly owned, leased, or used by Seller in the Business.  There are no pending
or, to the Knowledge of Seller, threatened Proceedings involving Seller, the
Business, the Real Property, or the Purchased Assets arising under any
Environmental Law.  There has been no environmental sampling, remediation
report, or Proceeding conducted by Seller or, to the Knowledge of Seller, any
other Person, of any business operation or facility, or any real property
currently or formerly leased or operated by Seller or otherwise used in
connection with the Business.

3.23         Certain Changes and Events.  Since September 30, 2006, Seller has
conducted the Business only in the usual and Ordinary Course of Business and
there has not been any:

(a)           change in the accounting methods, principles, or practices
followed by the Business, except as required by GAAP, or any change in any of
the assumptions underlying methods of calculating, any bad debt, warranty,
contingency, or other reserve;

(b)           change in the certificate of incorporation or bylaws of Seller;

(c)           payment by Seller of any bonus or increase of any compensation
payable to any shareholder, director, officer, or other Affiliate of Seller, or
to any employee of Seller (other than in the Ordinary Course of Business), or
entry into (or amendment of) any Employee Plan, labor policy, or similar
agreement with any current or former or employee, shareholder, director,
officer, or Affiliate of Seller;

(d)           any material damage, destruction, or loss to any asset or property
of or used by Seller with respect to the Business (including the Purchased
Assets), whether or not covered by insurance;

(e)           entry into, amendment, termination, or receipt of notice of
termination of any Contract or commitment which is required to be disclosed in
the Disclosure Statement, or any material transaction with respect to the
Business;

(f)            sale (other than sales of inventory in the Ordinary Course of
Business), assignment, conveyance, lease, or other disposition of any asset or
property of Seller relating to the Business that is material, individually or in
the aggregate;

(g)           imposition of any Encumbrance on any of the Purchased Assets
(except for Permitted Encumbrances);

(h)           write down, write off, or write up of the value of any asset, or
any cancellation or waiver of any other claims or rights of Seller;

(i)            incurrence or assumption of any Indebtedness, or any other
material liability or obligation (whether absolute or contingent) to any
Shareholder or other Affiliate of Seller, or, other than current liabilities
incurred and obligations under agreements entered into in the Ordinary Course of
Business,

17


--------------------------------------------------------------------------------


to any other Person or any discharge or satisfaction of any Encumbrance other
than in the Ordinary Course of Business;

(j)            change in the Business or in the manner of conducting the same or
entry by Seller into any transaction with respect to the Business, other than in
the Ordinary Course of Business;

(k)           Material Adverse Effect; or

(l)            binding agreement, whether or not in writing, to do any of the
foregoing by Seller.

3.24         Books and Records.  Copies of the certificate of incorporation and
bylaws of Seller, as currently in effect, and all other books and records of
Seller included in the Purchased Assets have been delivered or made available to
Buyer, and are true, correct, and complete and are in full force and effect. 
The books and records of Seller included in the Purchased Assets accurately and
fairly reflect its income, expenses, assets, and liabilities, and Seller
maintains internal accounting controls which provide reasonable assurance that: 
(a) transactions are executed in accordance with management’s authorization; (b)
transactions are recorded as necessary to permit preparation of reliable
financial statements and to maintain accountability for earnings and assets; (c)
the recorded accountability of all assets is compared with existing assets at
reasonable intervals; and (d) all accounts, notes, and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis.  All
inter-company transactions, charges, and expenses among or between Seller and
any Affiliate of Seller are accurately reflected at fair arms-length value in
the Financial Statements.  Seller maintains no off-the-books accounts.

3.25         Securities Laws Matters.

(a)           Seller understands that the Parent Shares have not been registered
under the Securities Act, on the grounds that the issuance thereof to Seller in
connection with this Agreement is exempt from registration under Section 4(2) of
the Securities Act, and that reliance of Parent on such exemption is predicated
in part on the representations, warranties, and acknowledgements set forth in
this Section 3.25.

(b)           Seller:  (i) pursuant to Section 2.8(b), the Parent Shares may not
be sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of,
for a period of two years following the Closing Date; (ii) acknowledges that the
Parent Shares are not registered under the Securities Act and must be held
indefinitely by Seller unless the Parent Shares are subsequently registered
under the Securities Act or an exemption from registration is available; (iii)
is aware that any sales of the Parent Shares made under Rule 144 of the
Securities Act may be only in limited amounts and in accordance with the terms
and conditions of that rule and that in such cases where Rule 144 is not
applicable, registration or compliance with some other registration exemption is
required; (iv) is aware that Rule 144 is not now and for a period of at least
one year following the Closing Date will not be, available for use by Seller for
resale of the Parent Shares; and (v) is aware that Parent is not obligated to
register any sale, transfer, or other disposition of the Parent Shares.

(c)           Seller has such knowledge and experience in financial and business
matters that it is fully capable of evaluating the risks and merits of its
investment in the Parent Shares.

(d)           Seller acknowledges and confirms that:  (i) Buyer has made
available to it the opportunity to ask questions of and receive answers from
Parent’s officers and directors concerning the terms and conditions of this
Agreement, the issuance of the Parent Shares, and the business and financial
condition of Parent, (ii) it has had an opportunity to review a copy of all of
Parents filings with the SEC, and (ii) it has received to its satisfaction, such
additional information, in addition to that set forth herein, about the business
and financial condition of Parent and the terms of this Agreement as it has
requested.

(e)           Seller is a resident of the State of Connecticut for state
securities law purposes.

18


--------------------------------------------------------------------------------


3.26         Brokers.  No Person acting on behalf of any Shareholder, Seller, or
any of their respective Affiliates or under the authority of any of the
foregoing is or will be entitled to any brokers’ or finders’ fee or any other
commission or similar fee, directly or indirectly, from any of such parties in
connection with any of the Contemplated Transactions.

3.27         Full Disclosure.

(a)           No representation or warranty or other statement made by Seller in
this Agreement or in connection with the Contemplated Transactions contains any
untrue statement or omits to state a material fact necessary to make any of
them, in light of the circumstances in which it was made, not misleading.

(b)           No notice given by Seller pursuant to this Agreement will contain
any untrue statement or omit to state a material fact necessary to make the
statements in such notice or in this Agreement and in the Disclosure Statement,
in light of the circumstances in which they were made, not misleading.

(c)           Seller does not have Knowledge of any fact that has specific
application to Seller or the Business (other than general economic or industry
conditions) and that may materially adversely affect the assets, business,
prospects, financial condition, or results of operations of Seller that has not
been set forth in this Agreement or the Disclosure Statement.

ARTICLE 4.          REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

Except as set forth in the Disclosure Statement, each Shareholder hereby jointly
and severally represents and warrants to Buyer as follows (unless otherwise
stated in the applicable representation and warranty in this Article 4, such
representation and warranty is made only as of the Effective Time):

4.1           Authority.  Each Shareholder has full capacity, legal right,
power, and authority to enter into, execute, and perform this Agreement and all
other agreements, certificates, instruments, or other documents required to be
entered into by such Shareholder in connection with this Agreement (the
“Shareholder Transaction Documents”), to consummate the Contemplated
Transactions, and to otherwise perform his or her obligations under this
Agreement and the other Shareholder Transaction Documents.  This Agreement and
the other Shareholder Transaction Documents constitute the legal, valid, and
binding obligations of each Shareholder, enforceable against him or her in
accordance with their respective terms, subject to bankruptcy, insolvency, and
other similar Laws affecting creditor’s rights generally.

4.2           No Conflicts; Consents and Approvals.

(a)           The execution, delivery, and performance of this Agreement and the
other Shareholder Transaction Documents, and the consummation of the
Contemplated Transactions, do not and will not (in each case, with or without
the passage of time or the giving of notice), directly or indirectly, violate or
conflict with any Law binding upon any Shareholder, or violate or conflict with,
or result in any breach of any provision of, or constitute a default or
otherwise cause any loss of benefit under any Contract or other obligation to
which any Shareholder is a party or by which any Shareholder or any of his or
her assets is bound or give to others any rights (including rights of
termination, foreclosure, cancellation, or acceleration) in or with respect to
any Shareholder or the Business.

(b)           No Consents of or registrations, notifications, filings, or
declarations with any court, Governmental Body, creditor, lessor, or other
Person are required to be given or made by any Shareholder in connection with
the execution, delivery, and performance by the Shareholders of this Agreement
and the other Shareholder Transaction Documents, other than those that have been
obtained before the Closing, true, correct, and complete copies of which have
been delivered to Buyer before the Closing Date.  No Shareholder has received
any request from any Governmental Body for information with respect to the
Contemplated Transactions

19


--------------------------------------------------------------------------------


4.3           Ownership of AMT Shares.  Each Shareholder owns all of the AMT
Shares set forth opposite such Shareholder’s name on Schedule A, beneficially
and of record, free and clear of any Encumbrances.

4.4           Full Disclosure.

(a)           No representation or warranty or other statement made by any
Shareholder in this Agreement or in connection with the Contemplated
Transactions contains any untrue statement or omits to state a material fact
necessary to make any of them, in light of the circumstances in which it was
made, not misleading.

(b)           No notice given by any Shareholder pursuant to this Agreement will
contain any untrue statement or omit to state a material fact necessary to make
the statements in such notice or in this Agreement and in the Disclosure
Statement, in light of the circumstances in which they were made, not
misleading.

(c)           No Shareholder has any knowledge of any fact that has specific
application to Seller or the Business (other than general economic or industry
conditions) and that may materially adversely affect the assets, business,
prospects, financial condition, or results of operations of Seller that has not
been set forth in this Agreement or the Disclosure Statement.

ARTICLE 5.      REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT

Parent and Buyer each hereby represents and warrants to Seller and the
Shareholders as follows (unless otherwise stated in the applicable
representation and warranty, such representation and warranty is made only as of
the Effective Time):

5.1           Organization and Good Standing.

(a)           Buyer is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Delaware and has all necessary
corporate power and authority to carry on its business as presently conducted,
to own, lease, and use the assets that it owns, leases, or uses.

(b)           Parent is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Delaware and has all necessary
corporate power and authority to carry on its business as presently conducted,
to own, lease, and use the assets that it owns, leases, or uses.

5.2           Power and Authorization.  Each of Buyer and Parent has full legal
right, corporate power, and authority to enter into, execute, and perform this
Agreement and all other agreements, certificates, instruments, and other
documents required to be entered into by Buyer or Parent, as applicable, in
connection with this Agreement (the “Buyer Transaction Documents”), to
consummate the Contemplated Transactions, and to otherwise perform its
respective obligations under this Agreement and the other Buyer Transaction
Documents.  The execution, delivery, and performance by each of Buyer and Parent
of this Agreement and the other Buyer Transaction Documents to which it is a
party, and the consummation of the Contemplated Transactions have been duly
authorized by all necessary action.  No other corporate action on the part of
Buyer or Parent is, or will be, necessary to approve and authorize the
execution, delivery, and performance of this Agreement and the other Buyer
Transaction Documents or the consummation of the Contemplated Transactions. 
This Agreement and the other Buyer Transaction Documents have been duly and
validly executed and delivered by each of Buyer and Parent and constitute its
respective its legal, valid, and binding obligation, enforceable against it in
accordance with their respective terms, subject to bankruptcy, insolvency, and
similar laws affecting creditor’s rights generally.

20


--------------------------------------------------------------------------------


5.3           No Conflicts; Consents and Approvals.

(a)           The execution, delivery, and performance of this Agreement and the
other Buyer Transaction Documents and the consummation of Contemplated
Transactions by each of Buyer and Parent, respectively, do not and will not (in
each case, with or without the passage of time or the giving of notice) directly
or indirectly:

(i)            violate or conflict with Buyer or Parent’s certificate of
incorporation or bylaws or any Laws to which Buyer or Parent is subject; or

(ii)           violate or conflict with, result in a breach of any provisions
of, or constitute a default or otherwise cause any loss of benefit under any
Contract or other obligation to which Buyer or Parent is a party or by which any
of their respective assets are bound, or give to others any rights (including
rights of termination, foreclosure, cancellation, or acceleration), in or with
respect to Buyer or Parent; or

(iii)          to the knowledge of Buyer and Parent, give any Governmental Body
or other Person the right to challenge this Agreement or any of the Contemplated
Transactions.

(b)           No Consents of, or registrations, notifications, filings or
declarations with, any court, Governmental Body, creditor, lessor, or other
Person are required to be given or made by Buyer or Parent in connection with
the execution, delivery, and performance by each of Buyer and Parent of this
Agreement and the other Buyer Transaction Documents, other than such as have
been obtained before the Closing.  Neither Buyer nor Parent has received any
request from any Governmental Body for information with respect to the
Contemplated Transactions.

5.4           Compliance with Laws.

(a)           Except as disclosed in the SEC Reports, each of Parent and Buyer
is in compliance in all material respects with all material Laws and all
material Governmental Authorizations; and neither Parent nor Buyer has any basis
to expect, and has not received during the last three years, any notice, order,
or other communication from any Governmental Body or any other Person of any
alleged, actual, or potential violation of or failure to comply with any
material Law in any material respect.

(b)           Neither Parent or Buyer, any stockholder, officer, director,
employee, or agent of Parent or Buyer, or to the knowledge of Parent or Buyer,
any other Person acting on Seller’s behalf, has directly or indirectly (i) made
any (A) illegal contribution, gift, bribe, rebate, payoff, influence payment,
kickback, or other illegal payment to any Person, private or public, regardless
of form, whether in money, property, or services (1) to obtain favorable
treatment in securing or maintaining business; (2) to obtain any Governmental
Authorization; or (3) to obtain or maintain any other special concessions or
treatment for or in respect of Parent or Buyer in violation of any Law, or (B)
made any contribution, gift, bribe, rebate, payoff, influence payment, kickback,
or other payment to any Person, private or public, regardless of form, whether
in money, property, or services that, if not continued, would reasonably be
expected to adversely affect Parent or Buyer or their business in any material
respect; or (ii) established or maintained any fund or asset that has not been
recorded in the financial statements of Parent contained in the SEC Reports.

5.5           Parent SEC Filings.  Parent has filed all forms, reports, and
documents required to be filed by it with the SEC since November 29, 2006
through the date of this Agreement (collectively, the “SEC Reports”).  As of the
respective dates on which they were filed, the SEC Reports were prepared in all
material respects in accordance with the Exchange Act and none of the SEC
Reports contained any untrue statement of a material fact or failed to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

21


--------------------------------------------------------------------------------


5.6           Validity of Parent Shares.  The Parent Shares, when issued, sold
and delivered in accordance with the terms of this Agreement, shall be validly
issued, fully paid, and nonassessable.

5.7           Absence of Proceedings. There is no pending Proceeding that has
been commenced against Buyer or Parent that (a) challenges, or seeks damages in
connection with, or which may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions or
(b) questions any of the Contemplated Transactions or the validity of this
Agreement or any of the other Buyer Transaction Documents, or which if adversely
determined, would have a material adverse effect upon the ability of Buyer to
enter into or perform its obligations under this Agreement or any other of the
other Buyer Transaction Documents.  To the knowledge of Buyer and Parent, no
such Proceeding has been threatened.  Except as disclosed in the SEC Reports,
there is no pending Proceeding, if determined adversely, that would either
individually or in the aggregate have a Material Adverse Effect on Parent or
Buyer or their business.

5.8      Brokers.  Except for Fairmount Partners, no Person acting on behalf of
Buyer, Parent or any of their Affiliates or under the authority of any of the
foregoing is or will be entitled to any brokers’ or finders’ fee or any other
commission or similar fee, directly or indirectly, from any of such parties in
connection with any of the Contemplated Transactions.

ARTICLE 6.      COVENANTS OF THE PARTIES

6.1           Provisions Relating to Employees

(a)           Seller shall, as of the Effective Time terminate all employees,
consultants, and independent contractors of Seller listed on Schedule 6.1 (the
“Business Employees”).  Buyer, effective as of the Effective Date, shall offer
employment to all Business Employees of Seller (those employees who accept such
employment, the “Transferred Employees”), and Buyer may enter into consulting or
independent contractor agreements with former consultants and independent
contractors of Seller, respectively; provided, that nothing set forth in this
Section 6.1(a) or Section 6.1(b) shall create any duty or obligation on the part
of Buyer to continue the employment of any such employee or to provide any
particular benefits after the Effective Time.  Each Transferred Employee shall
cease to be employed by Seller effective immediately and automatically upon the
Effective Time.  Seller shall be responsible for all liabilities, obligations,
duties, and contingencies created or owing as a consequence of the cessation of
any Person’s employment with Seller before the Effective Time (whether by
agreement, policy, or Law), including:

(i)            all liabilities, costs, claims, and other obligations under any
Employee Plan maintained by Seller (including any accelerated vesting or time of
payment or increase in compensation) and any liabilities resulting from any
deficiency in the administration or funding of any such plan;

(ii)           all claims for health care and other welfare benefits, including
any workers’ compensation claims and any duties, obligations, or liabilities
under HIPAA;

(iii)          any severance pay, transaction bonus, unemployment compensation,
or other payment, including all wages or other remuneration due to Transferred
Employees or any other employees of Seller who do not accept Buyer’s offer of
employment with respect to their service as employees of Seller through
Effective Time; and

(iv)          any payments required under the WARN Act or any similar Law.

(b)           Parent shall, to the extent permitted by Law, allow the
Transferred Employees to participate in Parent’s benefit programs, subject in
each and every case to Parent’s right to modify or eliminate any benefit program
maintained by it at any time.  Parent shall credit the Transferred Employees for
prior service to Seller for purposes of eligibility to participate and for the
purposes of calculating the percentage of a benefit in which any such employee
will be vested.  Neither this Section nor any other Section of this

22


--------------------------------------------------------------------------------


Agreement shall create any obligation on the part of Parent or any Affiliate of
Parent to continue to provide on or after the Effective Time any benefits,
terms, or conditions of employment, or to continue to pay any salaries
comparable to those previously paid or provided by Seller.  In addition, no
Person shall be deemed a third party beneficiary of this Section and no Person
other than Seller shall have any right to enforce its provisions.

(c)           The parties agree, in accordance with IRS Revenue Procedure
2004-53, that Parent will be the “successor employer” to Seller for purposes of
federal income and employment Tax withholding for Transferred Employees and that
Parent and Seller shall complete the required IRS withholding forms and
schedules and any other agreements, instruments, or other documents, to ensure
that proper withholding is done with respect to the Transferred Employees.  The
parties agree that, as of the Effective Time, pursuant to the “Alternate
Procedure” provided in Section 5 of Rev. Proc. 2004-53 with respect to filing
and furnishing IRS Forms W-2, W-3, W-4, W-5, and 941, (i) the parties shall
report Forms W-2, W-3 and 941 on a “predecessor-successor” basis as set forth
therein; (ii) Seller shall be relieved from furnishing Forms W-2 to Transferred
Employees for the full 2007 calendar year; (iii) Parent shall assume the
obligations of Seller to furnish such forms to such employees for the full 2007
calendar year; and (iv) Parent shall accept Forms W-4 and W-5 previously
submitted by the Transferred Employees to Seller.

6.2           Transition of Employees.  Seller and Buyer shall cooperate to
ensure an orderly transition of the Transferred Employees.

6.3           General Employee Provisions.  Seller shall give or cause to be
given any notices required by Law, including, any notice required to be given
under the WARN Act.  Seller shall provide Buyer with completed I-9 forms and
attachments with respect to all Transferred Employees, except for such
Transferred Employees as Seller shall certify in writing to Buyer are exempt
from such requirement.

6.4           Payment of Retained Liabilities.  Seller shall pay, or make
adequate provision for the timely payment in full of, all of the Retained
Liabilities in a manner which is not detrimental to the relationship between
Buyer and any customer, supplier, vendor, or other creditor.  If the obligee of
any Retained Liability makes a claim against Buyer for the payment thereof,
Seller shall cooperate with Buyer to cause such Retained Liability to be
discharged at Seller’s sole cost and expense.

6.5           Remittance of Payments.  From and after the Effective Time, (a)
Seller shall, and Shareholders shall cause Seller to, remit to Buyer, in the
form received within 30 calendar days after the receipt thereof, any payments
which Seller or any Affiliate of Seller may receive (such as payments of
accounts receivable) which properly belong to Buyer and that do not relate to an
Excluded Asset or a Retained Liability, and (b) Buyer shall remit to Seller, in
the form received within 30 calendar days after the receipt thereof, any
payments which Parent or Buyer may receive (such as payments of accounts
receivable) which properly belong to Seller and that do not relate to a Purchase
Asset or an Assumed Liability.

6.6           Confidentiality; Non-Competition.

(a)           Seller and each Shareholder shall keep confidential, and shall not
directly or indirectly disclose to any third party or use, any confidential or
proprietary information or trade secret relating to Seller, the Business, the
Purchased Assets, Parent, Buyer or any of Buyer’s Affiliates (collectively, the
“Buyer Confidential Material”), including, by way of example, customer lists,
financial data, pricing, marketing policies or plans, or other proprietary data
except with the prior written consent of Buyer; provided, however, that Buyer
Confidential Material shall not include any of the foregoing that is or becomes
generally available to the public without breach of any obligation of
confidentiality owed by Seller or any Shareholder to Buyer.  Notwithstanding the
foregoing, if Seller or any Shareholder is required in the course of judicial or
administrative proceedings or governmental inquiries to disclose any
Confidential Material, the disclosing party shall give Buyer prompt notice
thereof so that Buyer may seek an appropriate protective order and/or waive the
disclosing party’s compliance with the confidentiality provisions of this
Section 6.6(a).

23


--------------------------------------------------------------------------------


(b)           Buyer shall keep confidential and shall not directly or indirectly
disclose to any third party or use, any confidential or proprietary information
or trade secrets relating to the Shareholders or the Excluded Assets
(collectively, the “Seller/Shareholder Confidential Material”); provided,
however, that Seller/Shareholder Confidential Material shall not include any of
the foregoing that is or becomes generally available to the public without
breach of any obligation of confidentiality owed by Buyer to Seller or the
Shareholders.  Notwithstanding the foregoing, if Buyer is required in the course
of judicial or administrative proceedings or governmental inquiries to disclose
any Seller/Shareholder Confidential Material, the disclosing party shall give
Seller or the Shareholders (as applicable) prompt notice thereof so that Seller
or the Shareholders (as applicable) may seek an appropriate protective order
and/or waive the disclosing party’s compliance with the confidentiality
provisions of this Section 6.6(b).

(c)           Seller and Shareholders agree that during the period of four years
beginning on the date of this Agreement, neither it nor he or she shall,
directly or indirectly, through any Affiliate or otherwise, anywhere in the
United States, (i) own, manage, market, operate, control, consult with,
participate in, or be connected in any manner with the ownership, management,
operation, or control of any business that engages, directly or indirectly, in
any business which is the same or similar to the Business (the “Restricted
Business”); (ii) be or become a shareholder, partner, owner, agent of, or a
consultant to or give financial or other assistance to, any Person considering
engaging in or who is engaged in the Restricted Business; (iii) seek, in
competition with the Restricted Business, to do business with any customer of
Buyer or any of its Affiliates for which Seller has provided services in
connection with the Restricted Business at any time; (iv) solicit, or contact
with a view to the engagement or employment by, any Person who is an employee or
contractor of Buyer or its Affiliates; (v) seek to contract with or engage (in
such a way as to materially adversely affect or interfere with the business of
Buyer or its Affiliates) any Person who has been contracted with or engaged to
manufacture, assemble, supply, or provide products, goods, materials, or
services to Buyer or its Affiliates; and (vi) engage in or participate in any
effort or act to induce any of the customers, suppliers, consultants, or
employees of Buyer or any its Affiliates to take any action which is materially
disadvantageous to Buyer or its Affiliates; provided, however, that nothing in
this Agreement shall prohibit Seller or Shareholders from owning, as passive
investors, not more than five percent of the outstanding publicly traded
securities of any entity so engaged.

(d)           The parties agree that in the event of a breach of Section 6.6(a),
6.6(b), or 6.6(c), the damage or imminent damage to Buyer will be inestimable
and that therefore any remedy at law or in damages shall be inadequate. 
Accordingly, the parties agree that Buyer shall, in addition to damages incurred
by reason of any such breach, without the necessity of posting any bond or
security, be entitled to injunctive or other equitable relief against Seller and
Shareholders for breach of this Section 6.6.

(e)           It is the intention of the parties to this Agreement that the
non-competition covenants contained in this Section 6.6 shall be enforced to the
greatest extent (but to no greater extent) in time, area, and degree of
participation as is permitted by the Law of that jurisdiction whose Law is
applicable to any acts allegedly in breach of such covenants.  To this end, the
parties to this Agreement agree that the non-competition covenants contained in
this Section 6.6 shall be construed to extend in time and territory and with
respect to degree of participation only so far as they may be enforced in such
jurisdiction, and that the non-competition covenants contained in this Section
6.6 are to that end hereby declared divisible and severable.  It being the
purpose of this Section 6.6 to govern competition by Seller and the
Shareholders, the non-competition covenants contained in this Section 6.6 shall
be governed by and construed according to the Law of all the jurisdictions in
which competition in breach of this Agreement is alleged to have occurred or to
be threatened that best gives them effect.

6.7           Public Announcements.  No press release or announcement concerning
this Agreement or the Contemplated Transactions shall be issued by any party to
this Agreement or any of their respective directors, officers, shareholders,
employees, agents, and other representatives and Affiliates without the prior
consent of the other parties; provided, however, that, subject to the
non-releasing parties’ right to review and comment, (a) upon not less than 24
hours’ prior written notice to Seller, Parent may issue a press release
announcing the Contemplated Transactions; (b) nothing contained in this
Agreement shall prohibit any party

24


--------------------------------------------------------------------------------


from making any public announcement required by Law or the rules or regulations
of any stock exchange; and (c) nothing contained in this Agreement shall
prohibit Parent from making public disclosures to its investors and analysts
customary in the ordinary course of business.

6.8           Further Assurances.  Each party to this Agreement shall use its
best efforts to comply with all requirements imposed by this Agreement on such
party and to cause the Contemplated Transactions to be consummated and shall,
from time to time and without further consideration, execute such further
instruments and take such other actions as any other party to this Agreement
shall reasonably request in order to fulfill its obligations under this
Agreement and to effectuate the purposes of this Agreement and to provide for
the orderly and efficient transition to Buyer of the ownership of the Purchased
Assets.  Each party to this Agreement shall promptly notify the other parties of
any event or circumstance known to such party that could prevent or delay the
consummation of Contemplated Transactions or which would indicate a breach or
non-compliance with any of the terms, conditions, representations, warranties,
or agreements of each party.

ARTICLE 7.      INDEMNIFICATION

7.1           Indemnification by Seller and Shareholders.  Subject only to
Section 7.5, Seller and Shareholders shall, jointly and severally, indemnify,
defend, and hold harmless Parent, Buyer, its Affiliates, and their officers,
directors, employees, stockholders, agents, and other representatives
(collectively, “Buyer Indemnitees”) against and in respect of any and all
losses, costs, expenses, claims, damages, Proceedings, charges, complaints,
demands, injunctions, judgments, orders, decrees, rulings, directions, dues,
penalties, fines, amounts paid in settlement, Taxes, liens, losses, and fees,
court costs, obligations, and liabilities, including interest, penalties, and
attorneys fees, and disbursements (“Damages”), arising out of, based upon or
otherwise in respect of:

(a)           any inaccuracy in or breach of any representation or warranty of
Seller or any Shareholder made in or pursuant to this Agreement or the
Disclosure Statement;

(b)           any breach or nonfulfillment of any covenant or obligation of
Seller or any Shareholder contained in this Agreement or any other Transaction
Document;

(c)           any liability arising out of the Business and the ownership or
operation of the Purchased Assets before the Effective Time, and any liabilities
of Seller arising after the Effective Time;

(d)           any liability for or with respect to Taxes (whether or not
reserved against or contested) for taxable periods up to and including the
Closing Date;

(e)           any warranty or product liability claim for or with respect to any
product or component thereof manufactured or shipped, or any services provided
by Seller with respect to the Business, in whole or in part, before the
Effective Time;

(f)            any noncompliance with or liability under any bulk sales Laws or
fraudulent transfer law in respect of the any of the Contemplated Transactions
or under the WARN Act or any similar Law;

(g)           any Environmental Liabilities; and

(h)           any Retained Liabilities.

To the extent that any claim for indemnification may be made under Section
7.1(a) and any other provision of this Agreement, then Buyer and Parent shall
have the right, in their sole discretion, to treat such claim only under such
other provision and not under Section 7.1(a).

25


--------------------------------------------------------------------------------


7.2           Indemnification by Buyer.  Buyer and Parent shall, jointly and
severally, indemnify, defend, and hold harmless Shareholders and Seller, their
Affiliates, agents, and other representatives, and the officers, directors, and
employees of Seller (collectively, “Seller Indemnitees”) against and in respect
of any and all Damages which Shareholders or Seller may suffer, incur or become
subject to arising out of, based upon, or otherwise in respect of: 

(a)           any inaccuracy in or breach of any representation or warranty of
Buyer or Parent made in or pursuant to this Agreement;

(b)           any breach or nonfulfillment of any covenant or obligation of
Buyer or Parent contained in this Agreement, including the obligations of Buyer
under Section 2.7(b) and of Parent under Section 2.8(c) (subject to the right of
set off in Section 7.5(d)); or

(c)           any liability or obligation to the extent arising from the
operation of the Business after the Effective Time (and not resulting from or
related to a breach of any representation, warranty, or covenant of Seller or
any Shareholder).

To the extent that any claim for indemnification may be made under Section
7.2(a) and any other provision of this Agreement, then Seller and Shareholders
shall have the right, in their sole discretion, to treat such claim only under
such other provision and not under Section 7.2(a).

7.3           Inter-Party Claims.  Any party seeking indemnification pursuant to
this Article 7 (the “Indemnified Party”) shall notify the other party or parties
from whom such indemnification is sought (the “Indemnifying Party”) of the
Indemnified Party’s assertion of such claim for indemnification, describing the
basis of such claim.  The Indemnified Party shall thereupon give the
Indemnifying Party reasonable access to the books, records, and assets of the
Indemnified Party which evidence or support such claim or the act, omission, or
occurrence giving rise to such claim and the right, upon prior notice during
normal business hours, to interview any appropriate personnel of the Indemnified
Party related thereto.

7.4           Third Party Claims.

(a)           Each Indemnified Party shall promptly notify the Indemnifying
Party of the assertion by any third party of any claim for which the
indemnification set forth in this Section relates (which shall also constitute
the notice required by Section 7.3), but failure to give such notice within any
particular time period shall not adversely affect the Indemnified Party’s rights
to indemnification.

(b)           The Indemnifying Party shall have the right, upon written notice
to the Indemnified Party within 30 days after the receipt of any notice provided
under Section 7.4(a), to undertake the defense of such claim.  The failure of
the Indemnifying Party to give such notice and to undertake the defense of such
a claim shall constitute a waiver of the Indemnifying Party’s rights under this
Section 7.4 and in the absence of gross negligence or willful misconduct on the
part of the Indemnified Party shall preclude the Indemnifying Party from
disputing the manner in which the Indemnified Party may conduct the defense of
such claim or the reasonableness of any amount paid by the Indemnified Party in
satisfaction of such claim.

(c)           Notwithstanding subsection (b) above, absent the prior written
consent of the Indemnified Party to the contrary, the Indemnifying Party shall
not have the right to assume control of the defense of the claim, unless it has
admitted to an indemnification obligation under this Agreement with respect to
such claim, which admission shall constitute the Indemnifying Party’s
undertaking to pay directly all costs, expenses, damages, judgments, awards,
penalties, and assessments incurred in connection therewith.  With the prior
written consent of the Indemnified Party, the Indemnifying Party may undertake
the defense of a claim without admitting that it has an indemnification
obligation under this Agreement.  So long as the Indemnifying Party is defending
a claim actively and in good faith, the Indemnified Party shall not settle such
claim.  The Indemnified Party shall make available to the Indemnifying Party and
its representatives all records and other materials reasonably required by them
and in the possession or under the control of the Indemnified Party for

26


--------------------------------------------------------------------------------


the use by the Indemnifying Party and its representatives in defending any such
claim, and shall in other respects give reasonable cooperation in such defense.

(d)           The Indemnifying Party must obtain the prior written consent of
the Indemnified Party (which the Indemnified Party will not unreasonably
withhold) before entering into any settlement or compromise of such claim or
proceeding or ceasing to defend such claim or proceeding.  Notwithstanding the
foregoing, the Indemnifying Party may, without the prior written consent of the
Indemnified Party, settle or compromise any third-party claim, which is paid
entirely by the Indemnifying Party, or consent to the entry of judgment with
respect to a third-party claim, provided such settlement, compromise, or
judgment relates only to the payments of monetary damages and includes, as an
unconditional term thereof, a full and complete release of all Indemnified
Parties by the claimant or the plaintiff of all liability with respect to such
claim unless an Indemnified Party determines in good faith that there is a
reasonable probability that the proposed settlement or compromise could
adversely affect it or its Affiliates other than as a result of monetary
damages.

(e)           The election by the Indemnifying Party pursuant to Section 7.4(b)
to undertake the defense of a third-party claim shall not preclude the party
against which such claim has been made also from participating or continuing to
participate in such defense, so long as such party bears its own legal fees and
expenses for so doing.

7.5           Limitations and Requirements.

(a)           Seller and Shareholders shall have no obligation to indemnify the
Buyer Indemnitees against Damages pursuant to Section 7.1(a) of this Agreement
unless and until the aggregate of all such Damages exceeds $10,000 (the
“Indemnification Basket”), in which event the Buyer Indemnitees shall be
entitled to indemnification for all Damages incurred; provided, however, that
the above limitation shall not be applicable to any claim for Damages based upon
any inaccuracy or breach of any representation or warranty made in or pursuant
to Sections 3.2, 3.9, 3.10, 3.15, 3.17, 3.18, 3.22, 3.25, or 4.1 (the
“Fundamental Representations”) or Sections 7.1(b) through (h) or to matters
arising out of any fraud or intentional misrepresentation of Seller or any
Shareholder.  The maximum aggregate amount for which Seller and Shareholders
shall be obligated to indemnify the Buyer Indemnitees against Damages pursuant
to Section 7.1(a) (excluding Damages in respect of any inaccuracy in or breach
of any Fundamental Representation or Sections 7.1(b) through (h), or in respect
of any matters arising out of any fraud or intentional misrepresentation of
Seller or any Shareholder) shall be limited to $600,000.   

(b)           No claim pursuant to Section 7.1(a) or Section 7.2(a) or otherwise
in respect of any inaccuracy in or breach of a representation or warranty of
this Agreement (except to the extent that any such claim can be made for any
other reason under Section 7.1 or Section 7.2 or other provision of this
Agreement), shall be made unless written notice pursuant to Section 7.3 is
delivered to the Indemnifying Party within two years after the Closing Date;
provided, that any such claim arising out of or based upon any inaccuracy in or
breach of any Fundamental Representation may be made at any time before the
expiration of the longest statute of limitations period applicable to an action
brought by any Person with respect to the matters forming the basis for such a
claim.

(c)           Buyer and Parent shall have no obligation to indemnify Seller or
Shareholders against Damages pursuant to Section 7.2(a) unless and until the
aggregate amount of Damages for which Buyer would otherwise be obligated to
indemnify Seller Indemnitees shall exceed the Indemnification Basket, and then
Buyer shall be liable for all such Damages; provided, however, that the above
limitation shall not be applicable to any claim for Damages based upon any
inaccuracy or breach of any representation or warranty made in or pursuant to
Section 5.2 or Sections 7.2(b) and (c) or to matters arising out of any fraud or
intentional misrepresentation of Parent or Buyer.  The maximum aggregate amount
of the Buyer’s obligation to indemnify Seller Indemnitees against Damages
pursuant to Section 7.2(a) (excluding Damages in respect of any inaccuracy in or
breach of any representation or warranty made in or pursuant to Section 5.2 or
Sections 7.2(b) and (c), or in respect of any matters arising out of any fraud
or intentional misrepresentation of Parent or Buyer) shall be limited to
$600,000.  

27


--------------------------------------------------------------------------------


(d)           Buyer or Parent, on behalf of itself and any other Buyer
Indemnitee and upon notice to Seller and the Shareholders, may set off any
amount to which it or any Buyer Indemnitee may be entitled under any Transaction
Document, including any amounts owed by Seller or Shareholders pursuant to this
Article 7, against any of the Deferred Payment Obligations payable under Section
2.7(b).  Neither the exercise of nor the failure to exercise such right of set
off will consitute an election of remedies or limit Buyer in any manner in the
enforcement of any other remedies that may be available to it.

(e)           For purposes of this Article 7, in determining whether there has
been a breach of any representation or warranty set forth in this Agreement or
any other Transaction Document, or the amount of any Damages related to a breach
of such representation or warranty, the qualifications as to the materiality of
such matters or whether or not any breach results or may result in a Material
Adverse Effect (or words of similar import) set forth in such representation or
warranty shall be disregarded.

ARTICLE 8.      MISCELLANEOUS

8.1           Construction.  Within this Agreement, the singular shall include
the plural and the plural shall include the singular, and any gender shall
include all other genders, all as the meaning and the context of this Agreement
shall require.  The parties have participated jointly in the negotiation and
drafting of this Agreement.  Except as otherwise indicated, all agreements
defined in this Agreement refer to the same as from time to time amended or
supplemented.  The word “including” shall mean including without limitation. 
All references to Articles, Sections, Schedules, or Exhibits shall be deemed to
refer to Articles, Sections, Schedules, or Exhibits to this Agreement, unless
specified to the contrary.  The parties intend that each representation,
warranty, and covenant contained in this Agreement shall have independent
significance.  If any party has breached any representation, warranty, or
covenant contained in this Agreement in any respect, the fact that there exists
another representation, warranty, or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which the party has
not breached shall not detract from or mitigate the fact that the party is in
breach of the first representation, warranty, or covenant.

8.2           Disclosure Statement.  Concurrently with the execution and
delivery of this Agreement, Seller has delivered a “Disclosure Statement,” which
is incorporated in this Agreement by reference.  Each section of the Disclosure
Statement is referred to in this Agreement as a “Section of the Disclosure
Statement,” the number of which shall correspond to the same numbered Section of
this Agreement.  If there is any inconsistency between the statements in this
Agreement and those in the Disclosure Statement (other than an exception
expressly set forth as such in the Disclosure Statement with respect to a
specifically identified representation or warranty), the statements in this
Agreement shall control.  The statements in the Disclosure Statement, and those
in any supplement thereto, relate to the provisions in the Section of this
Agreement to which they expressly relate and to only such other Sections of this
Agreement to which it is apparent from a reading of such disclosure that it also
qualifies or applies to such other Sections.

8.3           Attorney-in-Fact.  Seller hereby constitutes and appoints Buyer
and its successors and assigns, as its attorney-in-fact, with full power of
substitution, in Seller’s name and stead, but on behalf of and for the benefit
of Buyer and its successors and assigns, to demand and receive any and all of
the Purchased Assets, and to do all things that Buyer and its successors or
assigns, may deem proper for the collection or reduction to possession of any of
the Purchased Assets or for the collection and enforcement of any claim or right
of any kind sold, conveyed, assigned, or transferred pursuant to this Agreement,
and to do all acts and things in relation to the Purchased Assets that Buyer or
its successors or assigns shall deem desirable.  Seller hereby declares that the
foregoing powers are coupled with an interest and are and shall be irrevocable
by Seller or any of its Affiliates, by dissolution or liquidation or in any
other manner or for any reason whatsoever.

8.4           Costs and Expenses.  Except as otherwise expressly provided in
this Agreement, each party shall bear its own expenses in connection with this
Agreement.  Any and all transfer, sales, use, documentary and similar Taxes and
recording and filing fees incurred in connection with the Contemplated
Transactions shall be borne by Seller (and not by Buyer).

28


--------------------------------------------------------------------------------


8.5           Notices.  All notices, consents, waivers, and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized courier service (costs prepaid); (b) sent by facsimile
with confirmation of transmission by the transmitting equipment; or (c) received
or rejected by the addressee, if sent by certified mail, return receipt
requested; in each case to the following addresses or facsimile numbers and
marked to the attention of the person (by name or title) designated below (or to
such other address or facsimile number, or Person as a party may designate in
writing to the other parties):

To Parent:

InfoLogix, Inc.
101 East County Line Road
Suite 210
Hatboro, PA 19040
Attention:  Chief Financial Officer
Telephone:  (215) 604-0691
Fax:  (267) 681-0682

To Buyer:

InfoLogix Systems Corporation
101 East County Line Road
Suite 210
Hatboro, PA 19040
Attention:  Chief Financial Officer
Telephone:  (215) 604-0691
Fax:  (267) 681-0682

With a copy (which shall not constitute notice) to:

Drinker Biddle & Reath LLP
18th and Cherry Streets
One Logan Square
Philadelphia, PA  19103-6996
Attention:  Scott B. Connolly
Telephone:  (215) 988-2700
Fax:  (215) 988-2757

To Seller:

AMTSystems, Inc.
220 Realty Drive
Cheshire, CT 06410
Attention:  David J. Stewart
Telephone: (203) 250-7226
Fax:  (203) 272-4389

To Shareholders, at the addresses set forth opposite their respective names on
Schedule A to this Agreement.

29


--------------------------------------------------------------------------------


With a copy (which shall not constitute notice) to:

Parrett, Porto, Parese & Colwell, P.C.

One Hamden Center

2319 Whitney Avenue

Suite 1-D

Hamden, CT 06518

Attention:  William S. Colwell

Telephone: (203) 281-2700

Fax: (203) 281-0700

 

A copy of any and all notices and other communications sent by facsimile
pursuant to this Section 8.5 shall also be sent by United States mail to the
appropriate address in accordance with this Section 8.5.

8.6           Survival.  The representations and warranties made by the parties
in this Agreement and in the certificates, documents, and schedules delivered
pursuant to this Agreement shall survive the Closing, subject to Section
7.5(b).  If written notice of a claim has been given before the expiration of a
representation or warranty by a Buyer Indemnitee to Seller or either
Shareholder, or by a Seller Indemnitee to Buyer, as applicable, then the
relevant representation or warranty (and the right to indemnification pursuant
to Article 7 with respect thereto and to any related or ancillary claims) shall
survive as to such claim and to any related or ancillary claims until such claim
has been finally resolved pursuant to Article 7.  Anything in this Agreement to
the contrary notwithstanding, the representations and warranties of Seller and
the Shareholders in this Agreement, and the right of Buyer to indemnification
for breach thereof, shall not be affected by any investigation of Seller made by
Buyer or its agents or representatives.

8.7           Assignments, Successors.  No party may assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the other parties to this Agreement, except that Buyer may assign any
of its rights and delegate any of its obligations under this Agreement to any
subsidiary of Buyer, and Parent and Buyer each may collaterally assign its
rights under this Agreement to any financial institution providing financing
thereto, or assign this Agreement to any Person that becomes a successor in
interest to Parent or Buyer (by purchase of assets or stock or by merger or
otherwise).  This Agreement will apply to, be binding in all respects upon, and
inure to the benefit of, the successors and permitted assigns of the parties. 
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to this Section 8.7.

8.8           Entire Agreement; Modification.  This Agreement supersedes all
prior agreements, whether written or oral, between the parties with respect to
its subject matter and constitutes a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject matter. 
This Agreement may not be amended, supplemented or otherwise modified except by
an instrument in writing signed by each of the parties to this Agreement.  The
failure of any party to this Agreement to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision, nor in any way to affect the validity of this Agreement or any
part thereof or the right of any party thereafter to enforce each and every such
provision.  No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

8.9           Governing Law; Consent to Jurisdiction.  This Agreement is made
pursuant to, and shall be construed and enforced in accordance with, the laws of
the Commonwealth of Pennsylvania (and United States federal Law, to the extent
applicable), irrespective of the principal place of business, residence or
domicile of the parties to this Agreement, and without giving effect to
otherwise applicable principles of conflicts of law.  Any Proceeding arising out
of or relating to this Agreement or any other Transaction Document shall be
instituted in any federal court or in any state court in the Commonwealth of
Pennsylvania having jurisdiction over the parties and subject matter of such
dispute, and each party waives any objection which such party may now or
hereafter have to the laying of the venue of any such Proceeding, and

30


--------------------------------------------------------------------------------


irrevocably submits to the jurisdiction of any such court.  Any and all service
of process and any other notice in any Proceeding shall be effective against any
party if given as provided in this Agreement.  Nothing contained in this
Agreement or in any other Transaction Document shall prevent or delay Buyer from
seeking, in any court of competent jurisdiction, specific performance or other
equitable remedies in the event of any breach or intended breach by Seller or
either Shareholder of any of its obligations under this Agreement.

8.10         WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PARTIES TO THIS AGREEMENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY PROCEEDING BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THE CONTEMPLATED TRANSACTIONS. 
THE PARTIES TO THIS AGREEMENT ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON
SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE OTHER PARTY.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THE PARTIES TO THIS AGREEMENT
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH PARTY HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS.  THE PARTIES TO THIS AGREEMENT FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES HIS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS
AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE CONTEMPLATED
TRANSACTIONS.  IN THE EVENT OF LITIGATION, THIS SECTION 8.10 MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

8.11         Section Headings and Defined Terms.  The section headings contained
in this Agreement are for reference purposes only and shall not in any way
affect the meaning and interpretation of this Agreement.

8.12         Severability.  The invalidity or unenforceability of any particular
provision, or part of any provision, of this Agreement shall not affect the
other provisions or parts hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provisions or parts were omitted.

8.13         Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument.  For
purposes of this Agreement, a document (or signature page thereto) signed and
transmitted by facsimile machine, telecopier, or electronic mail shall be
treated as an original document.  The signature of any party thereon, for
purposes hereof, shall be considered as an original signature, and the document
transmitted shall be considered to have the same binding effect as an original
signature on an original document.  At the request of any party, any facsimile,
telecopy, or scanned document shall be re-executed in original form by the
parties who executed the facsimile, telecopy, or scanned document.  No party may
raise the use of a facsimile machine, telecopier, or electronic mail, or the
fact that any signature was transmitted through the use of a facsimile,
telecopier, or electronic mail as a defense to the enforcement of this Agreement
or any amendment or other document executed in compliance with this Agreement.

[Signature page follows]

31


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties to this Agreement has duly executed this
Agreement as of the date first above written.

INFOLOGIX, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name: David T. Gulian

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

INFOLOGIX SYSTEMS CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AMTSYSTEMS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name: David J. Stewart

 

 

Title: President

 

 

 

 

 

 

 

SHAREHOLDERS

 

 

 

 

 

 

 

 

 

David J. Stewart

 

 

 

 

 

 

 

 

 

Sandra A. Stewart

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]


--------------------------------------------------------------------------------


Schedule 1.1

Definitions

“Affiliate” — with respect to any Person means, (i) each Person that, directly
or indirectly, owns or controls, whether beneficially, or as a trustee, guardian
or other fiduciary, 5% or more of the stock having ordinary voting power in the
election of directors of such Person, (ii) each Person that controls, is
controlled by or is under common control with such Person or any Affiliate of
such Person, (iii) each of such Person’s officers, directors, joint venturers
and partners, and (iv) with respect to any natural person, each member of such
Person’s immediate family and any trust or family partnership for the benefit of
such Person. For the purpose of this definition, “control” of a Person shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” — as defined in the introductory paragraph of this Agreement.

“AMT Shares” — as defined in Section 3.4(a).

“Assumed Liabilities” — as defined in Section 2.4.

“Balance Sheets” — as defined in Section 3.8(a).

“Bill of Sale” — as defined in Section 2.11(a)(i).

“Business” — as defined in the Recitals to this Agreement.

“Business Day” — means any day other than a Saturday, Sunday, or holiday on
which banks in the city of New York are or may elect to be closed.

“Business Employees” — as defined in Section 6.1(a).

“Buyer” — as defined in the introductory paragraph of this Agreement.

“Buyer Confidential Material” — as defined in Section 6.6(a).

“Buyer Indemnitees” — as defined in Section 7.1.

“Buyer Transaction Documents” — as defined in Section 5.2.

“Change of Control” — means any change in ownership of more than fifty percent
of Buyer or the transfer or sale of all or substantially all of Buyer’s assets
or business, in each case other than by or to a person that is and was an
Affiliate of Buyer preceding such change, sale, or transfer; provided, that such
Affiliate transferee is assigned the rights and delegated the obligations of
Buyer under this Agreement in connection with such change, sale, or transfer.

“Closing” — as defined in Section 2.10.

“Closing Date” — as defined in Section 2.10.

“Closing Payment” — as defined in Section 2.7(a).

“COBRA” — means the Consolidated Omnibus Reconciliation Act of 1985, as amended.

“Consent” — means any approval, consent, ratification, waiver, or other
authorization of any Person (including any Governmental Authorization).


--------------------------------------------------------------------------------


“Contemplated Transactions” — means this Agreement, the sale of the Purchased
Assets, and each of the other actions contemplated by this Agreement or any of
the other Transaction Documents.

“Contract” — means any agreement, contract, open purchase order, obligation,
commitment or undertaking of the Business, whether written or oral, to which
Seller is a party or is bound or by which any of the Purchased Assets may be
subject.

“Damages” — as defined in Section 7.1.

“Deferred Payment Obligations” — as defined in Section 2.7(b).

“Effective Time” — as defined in Section 2.10.

“Employee Plans” — means all “employee benefit plans” as defined in section 3(3)
of ERISA, all specified fringe benefit plans as defined in section 6039(d) of
the IRC, and all other bonus, incentive compensation, deferred compensation,
profit sharing, stock option, stock appreciation right, stock bonus, stock
purchase, employee stock ownership, savings, severance, change in control,
supplemental unemployment, layoff, salary continuation, retirement, pension,
health, life insurance, disability, accident, educational assistance, vacation,
holiday, sick leave, fringe benefit or welfare plan, and any other plan,
agreement, policy, practice, commitment, contract, or understanding (whether
qualified or nonqualified, currently effective or terminated, written or
unwritten, funded or unfunded), and any trust, escrow or other agreement related
thereto, that (i) is maintained or contributed to by Seller or any ERISA
Affiliate or with respect to which Seller or any ERISA Affiliate has or may have
any liability, and (ii) provides benefits, or describes policies or procedures
applicable to any current or former director, officer, employee or service
provider of Seller or any ERISA Affiliate, or the dependents of any thereof,
regardless of how (or whether) liabilities for the provision of benefits are
accrued or assets are acquired or dedicated with respect to the funding thereof.

“Employment Agreement” — as defined in Section 2.11(a)(iii).

“Encumbrance” — means any mortgage, charge, claim, condition, equitable
interest, lien, option, security interest, right of first refusal, easement,
right-of-way, encroachment, or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

“Environmental Laws” — means any Law or other legal requirement relating to the
protection of the environment, natural resources, or public or employee health
or safety or the manufacture, processing, distribution, use, treatment, storage,
disposal, transportation, handling or discharge of Hazardous Materials including
the Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
App. § 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act
(42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601
et seq.), the Federal Insecticide and Fungicide, and Rodenticide Act (7 U.S.C. §
136 et seq.) as each has been or may be amended and the regulations promulgated
pursuant thereto.

“Environmental Liabilities” — means any liability, obligation, or loss relating
to or arising out of: any Environmental Laws; any Response, Removal, or Remedial
Action or any other action, including investigation, reporting, monitoring,
cleanup, or contribution; or the release or threatened release of any Hazardous
Substance.

“ERISA” — means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” — as defined in Section 3.18(a).

2


--------------------------------------------------------------------------------


“Exchange Act” — means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Assets” — as defined in Section 2.3.

“Financial Statements” — as defined in Section 3.8(a).

“Fundamental Representations” — as defined in Section 7.5(a).

“GAAP” — means generally accepted accounting principles in the United States as
in effect from time to time, applied consistently.

“Governmental Authorization” — means any approval, consent, license, permit,
registration, waiver, or other authorization issued, granted, given, or
otherwise made available by or under the authority of any Governmental Body or
pursuant to any Law.

“Governmental Body” — means any:  (a) nation, state, county, city, town, or
other jurisdiction of any nature; (b) federal, state, local, municipal, foreign,
or other government; (iii) governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal); (c) multi-national organization or
body; (d) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature; or (e) any official of any of the foregoing.

“Hazardous Substance” — means any waste, substance or material that is governed,
regulated, classified, or otherwise characterized under or pursuant to any
Environmental Law as “hazardous,” “toxic,” “pollutant,” “contaminant,”
“radioactive,” or words of similar meaning or effect, including petroleum and
its by-products, asbestos, polychlorinated biphenyls, radon, mold, medical waste
and urea formaldehyde insulation and any other substance or material that could
result in liability under any Environmental Law.

“HIPAA” — means the Health Insurance Portability and Accountability Act of 1996,
as amended.

“Indebtedness” — means (i) any indebtedness for borrowed money or for the
deferred purchase price of property or services, capital lease obligations,
conditional sale, or other title retention agreements; (ii) any other
indebtedness that is evidenced by a note, advance, letter of credit, bond,
debenture, or similar instrument, and all loan and other agreements relating
thereto; (iii) any obligations under leases that, in accordance with GAAP, are
reflected as liabilities on the Financial Statements; (iv) any liabilities
secured by any security interest or lien; (v) any guarantee obligations; and
(vi) any accrued interest, fees, or penalties in respect of any of the
foregoing, in each case, whether due or to become due, accrued, absolute,
contingent, or otherwise.

“Indemnification Basket” — as defined in Section 7.5(a).

“Indemnified Party” — as defined in Section 7.3.

“Indemnifying Party” — as defined in Section 7.3.

“Intellectual Property” — as defined in Section 3.15(a).

“Interim Balance Sheet” — as defined in Section 3.8(a).

“Inventory” — means all assets of Seller, wherever located, which are finished
goods or work in process, or raw materials, spare parts and all other materials
and supplies which were acquired for use or consumption by Seller in the
production of finished goods.

“IP License Agreement” — as defined in Section 3.15(h).

3


--------------------------------------------------------------------------------


“IRC” — means the Internal Revenue Code of 1986, as amended, or any successor
Law, and rules and regulations issued by the IRS pursuant to the Internal
Revenue Code or any successor Law.

“IRS” — means the United States Internal Revenue Service or any successor agency
and, to the extent relevant, the United States Department of the Treasury.

“Knowledge” — of Seller respecting a particular matter shall conclusively be
deemed and presumed to include, all facts, circumstances, and conditions known
to or which should have been reasonably known, after due inquiry, to any
Shareholder, or to any other officer or director of Seller regarding such
matter.

“Law” — means any federal, state, local, municipal, foreign, international,
multinational, or other order, constitution, law, ordinance, principle of common
law, regulation, statute, rule, treaty, permit, license, certificate, judgment,
order, decree, award or other decision or requirement of any arbitrator, court,
or Governmental Body, including any governmental health care programs.

“Lease” — as defined in Section 3.11(a).

“Lock-Up Period” — as defined in Section 2.8(b).

“Material Adverse Effect” — means any fact, event, change, violation,
inaccuracy, circumstance, or effect that is or could reasonably be expected to
be, individually or in the aggregate, materially adverse to the Business, taken
as a whole, or Seller’s condition (financial or otherwise), operating results,
employee relations, customer relations, supplier relations, assets, liabilities,
operations, or business prospects whether or not covered by insurance (including
as a consequence of the loss or pending or threatened loss, alone or in the
aggregate, of any customer, supplier, or right pursuant to any contract or
agreement) or the ability of Seller to consummate timely the Contemplated
Transactions.

“Nonassignable Contract or Authorization” — as defined in Section 2.2.

“Ordinary Course of Business” — means an action taken by Seller with respect to
the Business or the Purchased Assets that is consistent with past practices of
Seller and would generally be considered in the ordinary course of business of
an enterprise engaged in business similar to the Business, and was not taken in
contemplation of any of the Contemplated Transactions.

“OSHA” — as defined in Section 3.19.

“Owned Software” — as defined in Section 3.15(b).

“Parent” — as defined in the introductory paragraph of this Agreement.

“Parent Common Stock” — means common stock, par value $0.0001 per share, of
Parent.

“Parent Shares” — as defined in Section 2.7(c).

“Permitted Encumbrance” — means (i) liens for current property Taxes not yet due
and payable, and (ii) statutory liens of carriers, warehousemen, mechanics,
materialmen, and repairmen incurred in the Ordinary Course of Business and not
yet delinquent.

“Person” — means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity,
or a Governmental Body.

“Prepaids” — as defined in Section 2.1(j).

4


--------------------------------------------------------------------------------


“Proceeding” — means any lawsuit, action, arbitration, audit, hearing, or
investigation (whether civil, criminal, administrative, or informal) brought or
heard by or before, or otherwise involving, any Governmental Body or arbitrator.

“Purchase Price” — as defined in Section 2.7(a).

“Purchased Assets” — as defined in Section 2.1.

“Real Property” — as defined in Section 3.11(a).

“Restricted Business” — as defined in Section 6.6(c).

“Response,” “Removal” and “Remedial Action” shall have the meanings ascribed to
them in Sections 101(23)-101(25) of the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act, 42 U.S.C. §§ 9601(23)-9601(25).

“Retained Liabilities” — as defined in Section 2.5.

“SEC” — means the United States Securities and Exchange Commission.

“SEC Reports”— as defined in Section 5.4.

“Securities Act” — means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

“Seller” — as defined in the introductory paragraph of this Agreement.

“Seller Indemnitees” — as defined in Section 7.2.

“Seller/Shareholder Confidential Material” — as defined in Section 6.6(b).

“Seller Transaction Documents” — as defined in Section 3.2.

“Shareholders” — as defined in the introductory paragraph of this Agreement.

“Shareholder Transaction Documents”- as defined in Section 4.1.

“Sublease” — as defined in Section 2.11(a)(ii).

“Tax” — means any charge imposed by a Governmental Body pursuant to Laws which
is denominated as a tax (such as an income, gross receipts, use, sales or social
security, unemployment or other payroll tax); any fee payable to a Governmental
Body for a right or privilege or assessed on the value of an asset (such as a
stamp, property, license, vehicle or other title or registration fee, and a
capital stock, franchise, value added tax or charge); each other fee,
assessment, charge, customs duty, escheat obligation or duty of any kind
whatsoever; and any interest, penalty, addition or additional amount thereon,
imposed, by or under the authority of any Governmental Body or payable under any
tax-sharing agreement or any other Contract.

“Tax Return” — means any return (including any information return), report,
schedule, notice, form, declaration, claim for refund, or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection, or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any Law
relating to any Tax.

“Trade Secrets” — as defined in Section 3.15(a).

5


--------------------------------------------------------------------------------


“Transaction Documents” — means this Agreement,  the Buyer Transaction
Documents, Seller Transaction Documents and all other agreements, contracts,
instruments or documents required to be delivered in connection with the
Contemplated Transactions.

“Transfer” — as defined in Section 2.8(b).

“Transferred Employees” — as defined in Section 6.1(a).

“WARN Act” — means, the Worker Adjustment and Retraining Notification Act.

 

6


--------------------------------------------------------------------------------